Exhibit 10.7

Execution Copy
REGENCY INTRASTATE GAS LLC
PIPELINE CONSTRUCTION CONTRACT
This Contract is made and entered into this 24th day of February, 2009
(“Effective Date”), at Dallas, Texas, by and between Regency Intrastate Gas LLC,
a Delaware limited liability company (hereinafter called “Company”) and Price
Gregory International, Inc., a Delaware corporation (hereinafter called
“Contractor”).
SPECIAL PROVISIONS
The Company has advised Contractor that it desires to have constructed the
Haynesville Expansion Project which consists of approximately 48 miles of 36
inch natural gas pipeline and 75 miles of 42-inch natural gas pipeline and
ancillary facilities in Louisiana more particularly described in this Contract,
including without limitation, the Documents, which are attached as Exhibits to
this Contract.
In consideration of the mutual undertakings herein, the Company and Contractor
agree as follows:

  1.   Contractor represents and warrants that it has fully acquainted itself
with the Work to be performed hereunder, including, without limitation, all the
provisions of the Contract as hereinafter defined, the topography of the
rights-of-way, the type and character of the soil, rock, grading, stream,
highway, railroad and all other conditions, obstacles and impediments of
whatsoever kind and character, that may be encountered in the performance of the
Work.     2.   Contractor and the Company hereby acknowledge that these Special
Provisions together with the Documents shall constitute the “Contract”.     3.  
Contractor shall perform, and do all things necessary, for the proper
construction and completion of the Work.     4.   Time is of the essence. The
Contractor hereby agrees that the (i) Work shall be commenced on or before
May 1, 2009, (ii) Mechanical Completion shall occur on or before December 21,
2009 (such date being referred to in this Agreement as the “Mechanical
Completion Deadline”), and (iii) Final Clean-up shall occur on or before
April 15, 2010 (such date being referred to in this Agreement as the “Final
Clean-up Deadline”); provided, however, that Company may postpone the above
starting date pending the issuance of any necessary approvals of governmental
authorities, availability of rights-of-way, or receipt of adequate

    Contractor Initials: CSH
Company Initials: BRK

1 of 5

 



--------------------------------------------------------------------------------



 



amounts of material at the delivery points provided for in this Contract, so
long as Company provides Contractor with an appropriate equitable adjustment of
the time and payment provisions of this Contract. It is agreed that Company will
give notice to Contractor of any such postponement at least ten (10) days prior
to the specified starting date and provide a subsequent starting date. The
Mechanical Completion Deadline and Final Clean-up Deadline shall be delayed
equally.

  5.   Company shall pay Contractor for the performance of this Contract in
accordance with the unit prices set forth in the Unit Price Summary and the
other applicable provisions of the Contract.     6.   This Contract shall be
governed, construed and enforced in accordance with the laws of the State of
Texas without reference to conflicts of laws provisions.     7.   Any
controversy or claim arising out of or relating to this Contract, or the breach
thereof, shall be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules to the extent
that such rules are not inconsistent with the provisions of this paragraph.
Judgment on the award rendered by the arbitrator(s) may be entered in any court
having jurisdiction thereof. The parties further agree that the AAA Optional
Rules for Emergency Measures of Protection shall apply to the proceedings. A
demand for arbitration shall be made within a reasonable time after the
disagreement has arisen and shall include sufficient detail of the disagreement
and the specific provision under which the disagreement arose. Each Party shall
appoint one arbitrator within ten (10) Business Days of written notice of the
dispute and the two appointed thusly, shall select a neutral third arbitrator.
If the two arbitrators appointed by the Parties are unable to agree upon the
appointment of the third arbitrator within ten (10) Business Days thereafter,
then either of the Parties, upon written notice to the other, may require
appointment of the third arbitrator from, and pursuant to the rules of, the
American Arbitration Association for commercial arbitration.         The Parties
shall have forty five (45) Business Days from the appointment of the last of the
arbitrators to perform discovery and present evidence and argument to the
arbitrators. After the presentation of the evidence has been concluded, each
Party shall submit to the arbitration panel a final offer of its proposed
resolution of the dispute. A majority of the arbitrators shall approve the final
offer of one Party without modification and reject the offer of the other Party.
The decision must be rendered within twenty (20)

    Contractor Initials: CSH
Company Initials: BRK


2 of 5

 



--------------------------------------------------------------------------------



 



Business Days following the conclusion of the hearing, and such decision will be
written and furnished to the Parties within five (5) Business Days following the
date of determination.
The arbitrators shall not have the authority to award any damages or impose any
remedy not specifically provided for in this Agreement. The arbitration will be
conducted in Dallas, Texas. Each Party shall bear and pay its own attorneys’
fees and other costs and expenses incurred in connection with the arbitration
and one-half of the arbitrators fees and expenses.
8. This Contract shall be binding upon the parties hereto and their successors
and assigns; provided however, that Contractor shall not assign this Contract,
or any portion hereof, or any of its rights and obligations hereunder without
first securing the prior written consent of Company upon such conditions as the
Company shall deem necessary.
9. Notices required under this Contract shall be sent to the parties at the
addresses listed below:
Contractor:
Buddy Hardwick
Price Gregory International, Inc.
15660 N. Dallas Parkway, Suite 300
Dallas, TX 75248
972-858-8800
972-858-7871
bhardwick@pricegregory.com
Company:
Jennifer Rost
Regency Intrastate Gas LLC
2001 Bryan Street, Suite 3700
Dallas, TX 75201
214-750-1771
214-750-1749
Jennifer.rost@regencygas.com
10. Contractor represents and warrants that it has read and understands this
Contract and the parties agree that this Contract sets forth the entire
agreement between Company and Contractor with respect to the Work and no oral
agreements heretofore made shall be binding, and no modification of, or
supplement to this Contract shall be made except by written agreement signed by
Contractor and an officer of Company. The headings to each of the various
Sections and Articles of this Contract and Exhibits are for convenience only and
shall have no effect on, or be deemed a part of, the text of the Contract.

    Contractor Initials: CSH
Company Initials: BRK

3 of 5

 



--------------------------------------------------------------------------------



 



11. Capitalized terms used but not defined in these Special Provisions are
defined in Article 1.0 of the General Conditions and are used herein with the
meanings ascribed to them therein.
12. The following documents are attached to and incorporated into this Contract
as Exhibits:
Exhibit A — General Conditions
Exhibit B — Unit Price Summary
Exhibit C — Scope of Work
Exhibit D — Pipeline Construction Specifications
Exhibit E — Special Drawings
Exhibit F — Special Right-of-Way Provisions
Exhibit G — Project Drawings
Exhibit H — Operator Qualification Statement
Exhibit I — Pipeline Operators Alcohol And Controlled Substances Misuse
Prevention Plan
Exhibit J — Regency Intrastate Gas LLC Upland Erosion Control, Revegetation, and
Maintenance Plan
Exhibit K — Regency Intrastate Gas LLC Wetland and Waterbody Construction and
Mitigation Procedures
Exhibit L — FERC Environmental and Construction Requirements
Exhibit M — Regency Force Account Rates
Exhibit N — Required Forms
Exhibit O — Assumptions and Clarifications
EXECUTED, and made effective as of the day and year first above written.

                  “CONTRACTOR”    
 
                PRICE GREGORY INTERNATIONAL, INC.    
 
                /s/ C. S. Hardwick Jr.              
 
  BY:   C. S. Hardwick Jr.    
 
  TITLE :   Senior Vice President    
 
  DATE:   February 24, 2009    
 
                “COMPANY”    
 
                REGENCY INTRASTATE GAS LLC    

    Contractor Initials: CSH
Company Initials: BRK

4 of 5

 



--------------------------------------------------------------------------------



 



             
 
      By:    Regency Gas Services LP, its sole member    
 
      By:    Regency OLP GP LLC, its general partner    
 
                /s/ Byron R. Kelley              
 
  BY:   Byron R. Kelley    
 
  TITLE :   Chief Executive Officer and President    
 
  DATE:   February 27, 2009    

    Contractor Initials: CSH
Company Initials: BRK

5 of 5

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO THE PIPELINE CONSTRUCTION CONTRACT
DATED                     
BETWEEN PRICE GREGORY INTERNATIONAL, INC.
AND
REGENCY INTRASTATE GAS LLC
GENERAL CONDITIONS
Contractor Initials:                    
Company Initials:                    

1 of 38



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

     
1. Definitions, Construction and Correlation of Documents
  4  
2. Materials, Equipment and Employees Furnished by Contractor
  9  
3. Materials and Equipment Furnished by Company
  11  
4. Representatives and Superintendents
  12  
5. Safety
  13  
6. Insurance
  13  
7. Personal Injury and Property Damage
  15  
8. Damages
  17  
9. Taxes, Liens and Legal Requirements
  17  
10. Workmen’s Compensation Insurance
  19  
11. Subcontractors
  19  
12. Skipping Work
  20  
13. Suspension, Discontinuance of Work or Shut Down
  20  
14. Changes to Work
  21  
15. Disputed Claims for Extra Compensation
  22  
16. Extra Work
  23  
17. Force Account Work
  23  
18. Omitted Work
  25  
19. Contractor’s Obligation to Furnish Statements
  25  
20. Prosecution of Work
  25  
21. Inspection: Authority of Company’s Representatives and Inspectors
  26  
22. No Waiver Authorization
  28

Contractor Initials:                    
Company Initials:                    

2 of 38



--------------------------------------------------------------------------------



 



     
23. Site Examination
  28  
24. Measurement of Work Quantities
  29  
25. Consideration
  29  
26. Reports; Inspection of Contractor’s Records
  30  
27. Company’s Right to Terminate Contract and/or Supplement Work
  30  
28. Termination of Work for Default of Contractor
  32  
29. Payment
  33  
30. Liability of Company
  36  
31. Equal Opportunity
  36  
32. Certification of Non-Standard Facilities
  36  
33. Handicapped Workers
  37  
34. Disabled Veterans and Veterans of the Vietnam Era
  37  
35. Contractor Assurances
  37  
36. Cooperation with Financing
  37

Contractor Initials:                    
Company Initials:                    

3 of 38



--------------------------------------------------------------------------------



 



General Conditions


1.   DEFINITIONS, CONSTRUCTION AND CORRELATION OF DOCUMENTS

  1.1.   Cumulative Rights and Obligations. The obligations of Contractor and
the rights of Company under the Contract shall be cumulative. The fact that two
or more of the provisions of the Contract may deal with the same or a similar
subject matter but impose different, although not mutually exclusive,
obligations upon Contractor shall not relieve Contractor from satisfying all of
said obligations. The exercise by Company of any right granted under this
Contract shall not limit or affect Company’s ability to exercise any other
rights under this Contract or otherwise available to the Company. If any
provision of the Contract is or should subsequently become void, or
unenforceable under Applicable Law, such fact shall not affect Company’s rights
under or ability to enforce any other provision.     1.2.   Precedence. Subject
to the provisions of Section 1.1 above, if two or more of the Documents are in
direct conflict, in the sole opinion of Company, unless otherwise expressly
provided in the Contract, the order of precedence among them shall be as
follows:

1. Special Provisions

2. Exhibit O — Assumptions and Clarifications

3. Exhibit A — General Conditions

4. Exhibit J — Regency Intrastate Gas LLC Upland Erosion Control, Vegetation,
and Maintenance Plan

5. Exhibit K — Regency Intrastate Gas LLC Wetland and Waterbody Construction and
Mitigation Procedures

6. Exhibit L — FERC Environmental and Construction Requirements

7. Exhibit D — Pipeline Construction Specifications

8. Exhibit C — Scope of Work

9. Exhibit B — Unit Price Summary

10. Exhibit G — Project Drawings

11. Exhibit E — Special Drawings

12. Exhibit F — Special Right of Way Provisions

Contractor Initials:                    
Company Initials:                    

4 of 38



--------------------------------------------------------------------------------



 



13. Exhibit M — Regency Force Account Rates

14. Exhibit H — Operator Qualification Statement

15. Exhibit N — Required Forms

16. Exhibit I — Pipeline Operators Alcohol And Controlled Substances Misuse
Prevention Plan


  1.3.   Defined Terms. Capitalized terms used in this Contract shall have the
meanings given to them in this Section 1.3.

  1.3.1.   “Agreed Extra Work Order” has the meaning provided in Article 15.    
1.3.2.   “Applicable Law” means any applicable law, ordinance or statute or any
order, decree, injunction, license, permit, consent, approval, agreement, or
regulation of any governmental entity having jurisdiction, including any
specified standards or criteria contained in any applicable permit or approval,
or other legislative or administrative action of a governmental entity or a
final decree, judgment, or order of a court; including without limitation any of
the foregoing which relate to the environment, health, safety or employment.    
1.3.3.   “Assessments” shall mean any and all fines, penalties, and costs
assessed by any regulatory body or governmental body as provided for in
Section 8.2 of these General Conditions.     1.3.4.   “Assumptions and
Clarifications” means the document attached to this Contract as Exhibit O.    
1.3.5.   “Change” means any change, modification, addition or deletion to or in
the Work.     1.3.6.   “Change in Law” means the adoption, enactment or
application to Company or Contractor of any Applicable Law subsequent to the
Effective Date that is inconsistent or at variance with any Applicable Law in
effect on the Effective Date and that materially adversely affects (in cost or
time or both) the ability of Company or Contractor to perform its obligations
hereunder; provided, however, that a change in any Applicable Law relating to
taxes or qualification, or licensing of Contractor or its Subcontractors shall
not constitute a Change in Law. If and to the extent that any Change in Law
gives rise to a change in the Work or to the schedule, manner or sequence of
execution of the Work, such Change in Law shall be treated as a Change.

Contractor Initials:                    
Company Initials:                    

5 of 38



--------------------------------------------------------------------------------



 



  1.3.7.   “Change Order” has the meaning provided in Section 14.1. A copy of
the approved Change Order form is attached as a Required Form.     1.3.8.  
“Claim Date” has the meaning provided in Section 7.1.1.     1.3.9.   “Claims”
has the meaning provided in Section 7.1.1.     1.3.10.   “Company” means Regency
Intrastate Gas LLC, its successors and assigns.     1.3.11.   “Contract” has the
meaning ascribed to such term in paragraph 2 of the Special Provisions.    
1.3.12.   “Contractor” means Price Gregory International, Inc. and its permitted
assigns.     1.3.13.   “Crew” means a group of workmen, including supervisory
personnel, operators and related equipment, engaged in a single specific task in
the construction of the Pipeline.     1.3.14.   “Disputed Extra Work Order” has
the meaning provided in Article 15.     1.3.15.   “Documents” means the General
Conditions, the Unit Price Summary, the Scope of Work, the Pipeline Construction
Specifications, the Special Drawings, the Special ROW Provisions, the Project
Drawings, the Qualification Requirements, the Pipeline Operators Alcohol And
Controlled Substances Misuse Prevention Plan, the Regency Intrastate Gas LLC
Upland Erosion Control, Vegetation, and Maintenance Plan, the Regency Intrastate
Pipeline LLC Wetland and Waterbody Construction and Mitigation Procedures, FERC
Environmental and Construction Requirements, Regency Force Account Rates, and
Required Forms.     1.3.16.   “Extra Work” has the meaning ascribed to such term
in Section 14.2 of these General Conditions.     1.3.17.   “Final Clean-up”
means that the construction Right-of-way has been restored and re-vegetated in
accordance with the Documents and in compliance with project requirements.    
1.3.18.   “Force Account Work” and “Force Account Basis” shall have the meanings
ascribed to such terms in Section 14.2 of these General Conditions.     1.3.19.
  “Force Majeure” has the meaning ascribed to such term in Section 13.2 of these
General Conditions.

Contractor Initials:                    
Company Initials:                    

6 of 38



--------------------------------------------------------------------------------



 



  1.3.20.   “Inspector” means any employee, third-party contractor or other
representative designated by the Company as the Person or Persons responsible
for the on-site inspection of the Work to determine if it is in compliance with
quality, contractual and governmental standards     1.3.21.   “Key Personnel”
means those Contractor personnel defined as Superintendent, Assistant
Superintendents, Project Managers, Engineers, Foremen, or Office Managers.    
1.3.22.   “Mechanical Completion” means that the installation is in accordance
with the Documents and mechanically ready for commercial operations in a safe
manner and in compliance with project requirements.     1.3.23.   “Move Around”
has the meaning provided in Section 12.1 of these General Conditions.    
1.3.24.   “Omitted Work” shall have the meaning ascribed to such term in
Section 14.3 of these General Conditions.     1.3.25.   “Person” means any
individual or person, or general partnership, limited partnership, limited
liability partnership, company (including any limited liability company or joint
stock company), corporation (including any non-profit corporation), joint
venture, estate, trust, business trust, cooperative, association, foreign trust
or foreign business organization or governmental authority.     1.3.26.  
“Pipeline” means the Haynesville Expansion Project consisting of approximately
48 miles of 36 inch natural gas pipeline and 75 miles of 42-inch natural gas
pipeline and ancillary facilities in Louisiana more particularly described in
the Documents.     1.3.27.   “Pipeline Construction Specifications” means the
Regency Intrastate Gas LLC Construction Specifications attached to this Contract
as Exhibit D.     1.3.28.   “Pipeline Operators Alcohol And Controlled
Substances Misuse Prevention Plan” shall mean the document attached to the
Contract as Exhibit I.     1.3.29.   “Point(s) of Delivery” means each of the
following locations: the Port of Shreveport, Louisiana, Camp Minden, Louisiana
and Monroe, Louisiana.     1.3.30.   “Project Drawings” means the project
drawings, including without limitation the Alignment Sheets, Mainline Valve
Drawings and

Contractor Initials:                    
Company Initials:                    

7 of 38



--------------------------------------------------------------------------------



 



Launcher/Receiver Drawings that shall be completed by Company and become a part
of Exhibit G to this Contract prior to commencement of construction hereunder.

  1.3.31.   “Prudent Industry Practices” means those practices, methods,
specifications, codes and standards, that: (i) when engaged in, are commonly
used by first class, experienced and prudent natural gas pipeline construction
contractors in the United States when performing services of the type as the
Work, lawfully and with safety, reliability, and efficiency; and (ii) in the
exercise of reasonable judgment, considering the facts known when engaged in,
would have been expected to achieve the desired result consistent with
Applicable Law, safety, reliability, efficiency and economy.     1.3.32.  
“Operator Qualification Statement” means the operator qualification requirements
attached to this Contract as Exhibit H.     1.3.33.   “Regency Intrastate
Pipeline LLC Wetland and Waterbody Construction and Mitigation Procedures” means
the description of procedures for wetland and waterbody construction and
mitigation that are attached to this Contract as Exhibit K.     1.3.34.  
“Regency Intrastate Gas LLC Upland Erosion Control, Vegetation, and Maintenance
Plan” means the procedures for upland erosion control, vegetation and
maintenance that are attached to this Contract as Exhibit J.     1.3.35.  
“Required Forms” means the following forms attached hereto as required forms:
Change Order Form, Invoicing Form, Invoicing Instructions, Certificate of
Completion Form, and Lein Release Form.     1.3.36.   “Right-of-way”,
“Rights-of-way” or “ROW” mean the easements, licenses, leases, permits or other
real or personal rights under which Company has the right to construct the
Pipeline upon, over, under, across, and through the lands whereupon the
Contractor is to construct the Pipeline hereunder.     1.3.37.   “Scope of Work”
means the Scope of Work attached to this Contract as Exhibit C.     1.3.38.  
“Special ROW Provisions” means the special ROW provisions that shall be
completed by Company and become a part of this Contract prior to commencement of
construction hereunder.

Contractor Initials:                    
Company Initials:                    

8 of 38



--------------------------------------------------------------------------------



 



  1.3.39.   “Special Drawings” means the special drawings, including without
limitation, permit drawings and typical construction drawings attached to this
Contract as Exhibit E.     1.3.40.   “Superintendent” shall have the meaning
ascribed to such term in Section 4.2 of these General Conditions.     1.3.41.  
“Ten-Year Historical Event” means, with respect to weather, a severe weather
event that generates statistics for severe weather (including but not limited to
wind-speed, precipitation, and temperature) that do not historically occur more
frequently than once every ten (10) calendar years.     1.3.42.   “Termination
for Convenience Notice” shall have the meaning ascribed to such term in
Section 27.1 of these General Conditions.     1.3.43.   “Termination Payment”
shall have the meaning ascribed to such term in Section 27.1 of these General
Condition.     1.3.44.   “Unit Price Summary” means the unit price summary
attached to this Contract as Exhibit B.     1.3.45.   “Warranty Period” means,
with respect to the Work, the twelve (12) month period following the issuance by
Company of a Certificate of Completion in accordance with Section 21.5 of these
General Conditions. The Warranty Period will be extended with respect to any
Work which must be corrected because of breach of warranty discovered during the
Warranty Period for an additional twelve (12) month period after the Company
certifies to Contractor in writing the correction of any such defect.    
1.3.46.   “Work” means all of the materials, labor, services, supervision,
management, quality assurance, supplemental design and engineering,
construction, installation, equipping, verification and other activities
necessary for the completion of the Pipeline in accordance with this Contract to
the satisfaction of Company.



2.   MATERIALS, EQUIPMENT and EMPLOYEES FURNISHED BY CONTRACTOR

  2.1.   Except to the extent otherwise expressly provided in Section 3.1 of
these General Conditions and unless and except as otherwise provided herein,
Contractor shall provide and pay for all construction-related materials and
consumable supplies, labor, tools, equipment, water, light, power,
transportation and other facilities necessary for the execution, testing and
completion of the Work.

Contractor Initials:                    
Company Initials:                    

9 of 38



--------------------------------------------------------------------------------



 



  2.2.   WARRANTY

  2.2.1.   Contractor represents, warrants and covenants that: (a) the Company
will at all times have good and valid title to the Work free and clear of all
liens, claims and encumbrances of any kind except as may arise from Company’s
wrongful failure to pay, (b) Contractor is and will be at all times fully
qualified and capable of performing the Work in accordance with the terms of
this Contract and (c) during the Warranty Period, the Work, documentation,
materials and other items furnished by or through Contractor under this
Contract: (i) are free from errors, defects in material and workmanship;
(ii) are new unless the Parties agree otherwise in writing; (iii) are of good
quality and good operating condition (normal wear and tear excepted) and in
accordance with Prudent Industry Practices; (iv) are in accordance with all
manufacturer’s instructions and in a manner that does not void or impair
manufacturer warranties; (v) conform to the requirements of this Contract,
including without limitation the requirements contained in the Documents; and
(vi) conform in all respects with all Applicable Law, and Prudent Industry
Practice, including without limitation required pipeline depth coverage which
will apply to the entire Pipeline, save and except such pipeline sections as to
which Company agrees in writing that it does not apply. Upon receipt of written
notice from Company of any defect in any such equipment, material, labor or
pipeline cover discovered during the Warranty Period, Contractor shall repair or
replace the affected item or parts thereof at Contractor’s expense at a time
acceptable to Company. If within ten (10) days after Company gives the
Contractor notice of a defect, Contractor neglects to make or undertake with due
diligence to make the necessary repair or replacement, Company is hereby
authorized to make the correction itself or order the Work to be done by a third
party, and the cost of the correction shall be promptly paid by Contractor upon
receipt of an invoice from Company for the same.     2.2.2.   All tools and
equipment furnished and used by Contractor shall be safe, efficient, serviceable
and in good operating condition, and Contractor further agrees to replace any
equipment and machinery that, in the judgment of the Company’s Representative,
is unsafe or incapable of satisfactorily performing the work for which it was
designed.     2.2.3.   Should Contractor require unskilled labor, it agrees to
employ persons residing in the locality in which the Work is being performed,
insofar as possible, to fulfill such unskilled labor requirements.     2.2.4.  
Contractor shall pay all persons employed by it for the performance of the Work
in compliance with all legal requirements, as the same may now or hereafter
exist and shall comply with any Applicable Law regarding Contractor’s employment
practices.

Contractor Initials:                    
Company Initials:                    

10 of 38



--------------------------------------------------------------------------------



 



  2.2.5.   Contractor will remove from the job and from any premises owned or
controlled by Company, any of its employees who refuse to comply with any of the
terms of this Contract.     2.2.6.   Company shall have the right, at any time,
to require that the Contractor replace Contractor’s Superintendent if, in
Company’s opinion, the Superintendent is negligent, incompetent or fails to
observe and to perform the provisions of the Contract. Contractor shall not
remove any equipment or key men from the location of the Work unless such
removal is authorized by Company’s Representative, and the Company shall have
the right to require Contractor to employ an additional Crew or Crews and
provide additional equipment, tools and supplies if, in the judgment of
Company’s Representative, such procedure is necessary to complete the Work
within the time specified in the Contract.

  2.3.   Contractor’s Key Personnel shall be assigned to work full time and
shall not be reassigned or given supplementary work assignments without
Company’s prior approval. The Key Personnel are critical to the success of the
Project. The Key Personnel’s removal or replacement after initial assignment
will be disruptive and could cause Company to incur costs related to the
disruption. It is expressly understood and agreed that the removal or
reassignment of any one of the above Key Personnel without Company’s express
written approval shall not be allowed. In the event that the removal of the
individual occupying any one of the positions designated as Key Personnel above
results from that individual resigning his position with Contractor (and not
accepting any other position with Contractor or Contractor’s affiliates) then
Company will have no claim against Contractor.



3.   MATERIALS and EQUIPMENT FURNISHED BY COMPANY

  3.1.   Company shall pay for and furnish to Contractor at the Points of
Delivery, all pipe, valves, fittings, and other materials that are intended to
become a permanent part of the Pipeline to be constructed hereunder.     3.2.  
Contractor shall be responsible for receiving any and all materials and
equipment furnished to Contractor by Company after delivery to the Points of
Delivery. Contractor shall notify Company in writing within one (1) day of
delivery of any damage to any such materials regardless of the cause. In
addition, Contractor shall repair or replace with materials and equipment of
equal quality at its own expense, or reimburse Company for the cost of any loss
or damage that said materials or equipment may sustain from any cause after said
delivery to Contractor.

Contractor Initials:                    
Company Initials:                    

11 of 38



--------------------------------------------------------------------------------



 



  3.3.   Contractor shall bear the cost of any demurrage or other claims
resulting from delays in unloading said materials furnished to it by Company
after reasonable notification that such materials have been shipped.     3.4.  
Contractor shall notify and secure permission from the Company, in advance, if
it wishes to withdraw materials stored at the Points of Delivery.     3.5.  
Contractor shall return to Company at the Point of Delivery specified by the
Company, without undue delay after completion of the Work, all extra and surplus
materials delivered by Company that were not used to complete the Work.     3.6.
  All materials, furnished by Company to Contractor hereunder shall be inspected
and tallied at the Point of Delivery to Contractor by representatives of Company
and Contractor, each keeping a record of quantities, quality and conditions, and
any loss of or damage to such materials during shipment shall be reported
immediately by Contractor to the shipping agency and in writing to Company.



4.   REPRESENTATIVES AND SUPERINTENDENTS

  4.1.   Company may have a representative or representatives (“Inspector”) at
the location of the Work to observe and inspect the same.     4.2.   Contractor
shall at all times have a superintendent (“Superintendent”) on the Work site,
vested with full authority to represent Contractor in prosecuting the Work
hereunder.     4.3.   In the performance of the Work, Contractor is an
independent contractor, and nothing in this Contract creates or shall be
construed as creating either a partnership (of any kind) or the relationship of
principal and agent, or employer and employee, between Company and Contractor or
between Company and Contractor’s agents, subcontractors or employees. Contractor
shall have no authority to hire any persons on behalf of Company, and any and
all persons whom it may employ are and shall be deemed to be solely the
employees of Contractor.     4.4.   Contractor shall have control and management
of the details of the Work, the selection of employees and the fixing of their
hours of labor. The Work to be performed hereunder shall be delivered to Company
completed in accordance with the Contract. The Company shall be entitled to
inspect and determine whether the Work is being performed in compliance with the
terms of this Contract. Nothing herein-contained authorizes, or shall be
construed to authorize, Contractor to incur any debt, liability or obligation of
any nature for, or on behalf of, the Company.

Contractor Initials:                    
  Company Initials:                    

12 of 38



--------------------------------------------------------------------------------



 



5.   SAFETY

  5.1.   Contractor shall continuously maintain adequate protection of all its
Work from damage and shall protect the Company’s property from injury or loss
arising in connection with this Contract. Contractor shall at all times exercise
due care with regard to all excavations, equipment, machinery and materials to
prevent loss or injury to persons and property, including livestock, and shall
use such adequate protective devices, warning signs and barriers as may be
reasonably required under the circumstances. Contractor will comply with all
federal and state safety and environmental laws at all times.     5.2.  
Relative to performance of the Work hereunder, Contractor, in recognition of the
Scope of Work, the specifics of the Work location, and its experience in the
kinds of work to be undertaken hereunder, agrees to provide all necessary safety
equipment, safety instructions and a written safety plan for the safety of its
employees, representatives, subcontractors, if any, and others who may be at the
Work location pursuant to the requirements of Contractor. In addition to the
foregoing, Contractor agrees to comply with any safety requirements of the
Company and all applicable safety laws, rules, and regulations.



6.   INSURANCE

  6.1.   Contractor, at its own expense, shall provide and maintain in force the
kinds of insurance, with companies acceptable to the Company, and in the minimum
amounts of coverages set forth below to cover all loss and liability for damages
on account of bodily injury, including death, and injury to, or destruction of,
property caused by, or arising from, any and all operations carried on, or any
and all work performed under this Contract. Contractor has furnished Company
with copies of the policies with all endorsements prior to commencement of any
Work hereunder, including a copy of the contractual insurance endorsement
insuring performance of the indemnity in Article 7.0 hereof.

  6.1.1.   Workers’ Compensation (Including Occupational Disease) and Employer’s
Liability Insurance with a minimum policy limit of $1,000,000 per accident.
Coverages shall apply to all employees in accordance with the benefits afforded
by the statutory workers’ compensation acts applicable to the State, Territory
or District of hire, supervision or place of accident.     6.1.2.  
Comprehensive Commercial General Liability Insurance covering premises
operations, products and completed operations, independent contractors, blanket
contractual liability, explosion (x), collapse (c), and

Contractor Initials:                    
  Company Initials:                    

13 of 38



--------------------------------------------------------------------------------



 



      underground (u) hazards. Policy shall be endorsed to provide broad form
property damage, including completed operations.

    6.1.2.1.   Policy limits shall not be less than:

Bodily Injury $1,000,000/$1,000,000
Property Damage $1,000,000/$1,000,000

  6.1.3.   Comprehensive Automobile Liability Insurance covering all owned,
hired and non-owned automotive equipment. Policy limits shall not be less than:

Bodily Injury $1,000,000 Per Person $1,000,000 Per Occurrence
Property Damage $1,000,000 Per Occurrence

  6.1.4.   Umbrella Liability or Excess Liability Insurance excess of all
primary coverage’s enumerated in this Article 6 with limits of at least
$20,000,000.00 Combined Single Limit for Bodily Injury and Property Damage.

  6.1.5.   Builder’s Risk Insurance, upon Company’s request, in an amount and
form specified by Company. Company shall bear the cost of the Builder’s Risk
policy if Company requests such insurance.

  6.2.   All policies shall provide that the insurance company will notify the
Company thirty (30) days prior to (i) the termination of any policy (ii) the
implementation of any changes therein that restrict or reduce the coverage
provided and (iii) any change of the insured or the beneficiary thereunder. In
the event of the Contractor’s failure to carry out any of the provisions of this
Article, the Company shall, in addition to any right to recover damages or to
obtain other relief, have the right to cancel and terminate this Contract.    
6.3.   Waiver of Subrogation

  6.3.1.   All insurance policies of Contractor with respect to the operations
conducted hereunder shall be endorsed in accordance with the following policy
wording to waive all express or implied rights of subrogation:         “The
Insurers hereby waive their rights of subrogation against any individual, firm,
corporation, partnership or other entity for whom, or with whom, the Insured may
be working and against any affiliated subsidiary or associated companies,
partners, joint ventures, factors, or assigns of such entities.”

Contractor Initials:                    
  Company Initials:                    

14 of 38



--------------------------------------------------------------------------------



 



  6.4.   Before commencing performance of this Contract, Contractor shall
furnish Company with Certificates of Insurance indicating:

  6.4.1.   The kinds and amounts of insurance required above are in force.    
6.4.2.   The insurance company or companies carrying the aforesaid coverages.  
  6.4.3.   The expiration dates of policies.     6.4.4.   That Company will be
given thirty (30) days written advance notice of any material change in or
termination of any policy.     6.4.5.   That waiver of subrogation has been
endorsed on all policies.     6.4.6.   That the indemnification and hold
harmless provisions hereof are insured.

  6.5.   Subcontractors

  6.5.1.   Unless Company agrees in advance otherwise, Contractor shall require
all of its subcontractors to provide for the foregoing insurance coverages, as
well as any other insurance coverages that Contractor may consider necessary,
all to be endorsed with the waiver of subrogation wording above, and any
deficiency in the coverages, policy limits or endorsements of said
subcontractors will be the sole responsibility of Contractor.

  6.6.   Additional Insured Requirements

  6.6.1.   Each policy required of the Contractor and its Subcontractors shall
name as additional insureds the following: The Company, Company’s
Representatives, the respective parent companies, subsidiaries, related and
affiliated companies of each, and any additional entities as the Company may be
required to name pursuant to any lease or contract as it relates to the
Contract. The Additional Insured endorsement will state that the coverage
provided to the additional insureds is primary and non-contributing with any
other insurance available to the additional insureds.



7.   PERSONAL INJURY AND PROPERTY DAMAGE

  7.1.   INDEMNITY

  7.1.1.   Contractor agrees to assume liability for, and does hereby agree to
indemnify, protect, save and hold harmless Company, its members,

Contractor Initials:                    
  Company Initials:                    

15 of 38



--------------------------------------------------------------------------------



 



      managers, officers, employees and agents or any entity affiliated or
associated with any such member, manager, officer, employee or agent from and
against property damage, environmental contamination or violation of any
Applicable Laws arising out of the performance of this Contract by Contractor or
its subcontractors and any and all third party liabilities, obligations, losses,
damages, penalties, claims, suits, judgments, attorney fees and other expenses
or disbursements of any kind for personal injury (including death) (“Claims”);
provided, however, that Contractor’s contractual obligation of indemnity shall
not extend to the percentage, if any, of the Claims attributable to Company’s
negligence or breach of this Contract. Any Claim shall be forwarded to the
Contractor. Contractor shall have thirty (30) days from the date on which
Company forwards the Claim to the Contractor (the “Claim Date”) to investigate
the Claim and to provide a written response to Company. Should Contractor fail
to respond to Company within thirty (30) days of the Claim Date, Contractor
shall be deemed to have accepted any and all responsibility for said Claim.
Should the Contractor notify Company within thirty (30) days of the Claim Date
that the Claim should be contested, the parties hereto shall work together to
resolve the Claim, notwithstanding any obligation of the Contractor for
indemnification of Company.

  7.2.   Contractor shall be solely responsible for the proper location of all
foreign pipeline crossings as well as the location and depth of the pipelines
that parallel most of the Pipeline. Company and its agents have provided
materials giving the approximate location of many of these crossings. Contractor
shall not rely on any of these approximations when actual excavation begins. It
shall be Contractor’s responsibility to avoid damage to these foreign crossings
and their associated ROW and to repair damage to these foreign crossings and
their associated ROW to the specifications required by the owner. It shall be
Contractor’s responsibility to follow all applicable one-call location laws
regarding the Pipeline prior to any Work being done.     7.3.   Notwithstanding
any other provision in this Contract, Company and Contractor recognize,
acknowledge and agree that, solely for the purpose of the Louisiana Workers’
Compensation Act, that (i) the work and services being performed by Contractor
and/or by the employees of Contractor (and its subcontractors, if any), whether
direct or statutory, borrowed or otherwise, (collectively, “Contractor’s
Employees”) are an integral part and essential to the ability of Company to
generate Company’s goods, products and services and are part of Company’s trade,
business or occupation, and (ii) Contractor’s Employees are the statutory
employees of Company for the purposes of La. R.S. 23:1061(A)(3), and Company
shall be entitled to the protections that are afforded a statutory employer
under Louisiana law. Notwithstanding the foregoing sentence, Company will not be
vicariously

Contractor Initials:                    
  Company Initials:                    

16 of 38



--------------------------------------------------------------------------------



 



      responsible to a third Person for any acts of Contractor’s Employees.
Contractor shall primarily be responsible for and shall pay for all workers’
compensation benefits to any of Contractor’s Employees, shall protect,
indemnify, defend and hold harmless Company for any amounts owing with respect
to any of Contractor’s Employees arising out of the Louisiana Workers’
Compensation Act, and hereby waives, and shall not be entitled to seek, any
contribution or indemnity from Company for any such payments by or on behalf of
Contractor.



8.   DAMAGES

  8.1.   In the event that Contractor fails to meet the Mechanical Completion
Deadline, Contractor shall pay Company, as liquidated damages and not as a
penalty, an amount equal to $50,000 for each day completion is delayed beyond
the Mechanical Completion Deadline set forth in Section 4 of the Special
Provisions of this Contract, for up to a maximum of thirty (30) days. The
parties agree that the liquidated damages described above are a reasonable
forecast of the damages that Company would incur if Contractor fails to meet the
Mechanical Completion Deadline.     8.2.   In the event that Company is assessed
fines, penalties or costs (“Assessments”) by any regulatory authority or
governmental body, and such Assessments arise out of Work performed by
Contractor hereunder, Contractor shall fully indemnify and hold Company harmless
against such Assessments except where Work performed by Contractor is in
accordance with the Contract or at the direction of Company and Contractor has
exercised all reasonable care to avoid such Assessments.     8.3.  
Notwithstanding any other provision of this Contract to the contrary, except for
claims arising under Section 7.1, 8.1, and 8.2, in no event shall Company or
Contractor (or any of its Subcontractors or suppliers to any tier) be liable to
each other for any indirect, special, incidental or consequential loss or damage
including without limitation loss of profits or revenue, loss of opportunity or
use, cost of capital, or like items of loss or damage, and each Party hereby
releases the other Party therefrom.



9.   TAXES, LIENS AND LEGAL REQUIREMENTS

  9.1.   Contractor shall promptly and satisfactorily settle and pay all Claims
for labor, equipment, materials, supplies and any and all other Claims of every
nature that it is obligated to pay hereunder and shall furnish evidence
satisfactory to Company that all such Claims have been settled and paid.    
9.2.   Contractor shall not at any time suffer or permit any lien, attachment or
other encumbrances, or the filing of any instrument claiming any such lien,
attachment or other encumbrance, under any Applicable Laws or

Contractor Initials:                    
  Company Initials:                    

17 of 38



--------------------------------------------------------------------------------



 



      otherwise, by any Person or Persons whomsoever, except such as may arise
from Company’s wrongful failure to pay, to be put or remain on the Work or any
premises on which Work or materials relating to the Work are located for any
Claim whatsoever against the Contractor. Any such lien, attachment or other
encumbrance, until it is removed by Contractor at Contractor’s sole expense,
shall preclude any and all Claims by Contractor for any payment by Company
whatsoever under or by virtue of this Contract. If the lien, attachment or other
encumbrance, or any instrument claiming any such lien, attachment or other
encumbrance, is not removed and released, the Company may pay such claim or
demand and remove such encumbrance and may deduct the amount so paid, together
with all expenses incurred in connection with said payment or removal including,
without limitation, investigation fees, legal fees from any payment then or
thereafter due Contractor, or, if demanded by Company, Contractor shall
reimburse Company for said amount and expenses. Any such payment made in good
faith by Company shall be binding upon Contractor.

  9.3.   Contractor shall comply with all federal, state, or municipal laws and
regulations regarding taxes of all kinds now in effect and those becoming
effective during the term of this Contract, and Contractor shall pay all such
taxes including, without limitation, Social Security Taxes, State Unemployment
Insurance Taxes, Gross Receipts Taxes, Withholding Taxes, Workman’s Compensation
Taxes, Income Taxes, Sales and Use Taxes and will furnish, as requested by
Company, satisfactory evidence of such compliance. Contractor shall indemnify
and save harmless Company from any and all liability, lien or assessment imposed
upon Company arising from Contractor’s failure to comply with said laws, rules
and regulations.     9.4.   Contractor shall indemnify and save Company harmless
from all claims, demands, causes of actions, liens and suits of whatever nature
arising out of the services, labor and/or materials furnished or leased by
Contractor or its subcontractors, suppliers, laborers, and/or lessors except
such as may arise from Company’s wrongful failure to pay, and shall keep the
Work free and clear of all such liens, claims and encumbrances arising from the
performance of the Work by Contractor or its subcontractors.     9.5.  
Contractor shall, at the request of Company furnish or cause to be furnished a
Waiver of Liens and Claims in the form and substance of the Waiver and Release
Claims of document attached hereto in Exhibit N, Required Forms from itself
and/or from every subcontractor, supplier, laborer, lessor and/or other person
or company furnishing labor, supplies, or services in connection with the Work
for which Company has requested a Waiver of Liens and Claims. It is the intent
of the parties that such Waiver of Liens and Claims be enforced to the maximum
extent permitted by law, and Contractor agrees and acknowledges and shall
require that its

Contractor Initials:                    
  Company Initials:                    

18 of 38



--------------------------------------------------------------------------------



 



      subcontractors agree and acknowledge that such Waiver of Liens and Claims
may be recorded in the mortgage records of any parish or county in which the
Work is located.

  9.6.   Contractor covenants, agrees, and acknowledges that the services
performed or materials sold or leased by the Contractor or its subcontractors in
connection with the Work shall in no event give rise to any claim entitling
Contractor or its subcontractors, suppliers, laborers or lessors to file a lien
or privilege against the property of Company, or against the Work, or against
any premises on which the Work or materials relating to the Work are located
unless Company wrongfully fails to pay. Accordingly Contractor hereby
irrevocably waives, releases and renounces any and all past, present or future
liens or privileges which Contractor had, has or may have against the property
of Company or against the Work or against any premises on which the Work or
materials relating to the Work are located, including, but not limited to, liens
and privileges provided for under Louisiana Private Works Act (La. RS. 9:4801 et
seq) and any and all other liens and privileges, if any, presently provided
under Louisiana law, or hereinafter enacted, to secure payment for labor,
materials, supplies or wages except such a may arise from Company’s wrongful
failure to pay. Contractor further agrees to indemnify Company for any loss or
damage caused by any breach of the covenants, agreements and acknowledgments
made by Contractor in this Section 9.6, including but not limited to, court
costs and reasonable attorneys fees as well as those court cost, and attorney
fees incurred in the enforcement of this agreement.



10.   WORKMEN’ S COMPENSATION INSURANCE

  10.1.   The Contractor shall comply with and qualify under the workmen’s
compensation laws of the state or states in which the Work is to be performed
and furnish a sworn statement of its compliance with said laws. It shall also
cause each of its subcontractors to comply with and qualify under said laws and
to furnish a sworn statement of its (the subcontractor’s) compliance with said
laws.



11.   SUBCONTRACTORS

  11.1.   Contractor shall not have the right to assign any of its duties under
this Contract or to subcontract any of the Work to be performed by it hereunder
without the prior written consent of Company and upon such conditions as Company
shall deem necessary.     11.2.   As soon as practicable after the execution of
this Contract, the Contractor will notify the Company in writing of the names of
any subcontractors it intends to employ in the performance of any of the Work
hereunder and further agrees that it will employ only competent,

Contractor Initials:                    
  Company Initials:                    

19 of 38



--------------------------------------------------------------------------------



 



      experienced, appropriately-licensed and skilled subcontractors to do any
part of the Work contemplated hereunder. Contractor shall provide to Company
copies of any subcontractor licenses upon request.

  11.3.   Contractor further agrees that before employing any subcontractor to
perform any of the Work hereunder, it will cause such subcontractors to agree in
writing to be bound by the terms and provisions of this Contract, so far as it
is applicable to the Work to be performed by such subcontractor and will furnish
Company with a copy of such agreement. All Work performed by any subcontractor
is to be performed in strict accordance with the requirements of this Contract
pertaining to conduct of the Work. Company shall have no obligation to pay, or
to cause the payment of, any monies to any subcontractor or any other person
acting through, under or on behalf of the Contractor.



12.   SKIPPING WORK

  12.1.   If it becomes necessary in the judgment of Company, any or all of the
Crews of Contractor shall (i) skip any portion of the Work and move to a
location on another portion of the Work designated by Company’s Representative
and perform such other portion of Work, (ii) move back when designated by
Company’s Representative and perform such skipped Work and (iii) upon the
completion of said skipped Work, move to a location on the then-remaining Work
designated by Company’s Representative and resume performance of the remaining
Work. For any crew, each time such crew is required to move to another location
to perform other Work, the move shall constitute one “Move Around,” as further
clarified in paragraph 29 of Exhibit O, Assumptions and Clarifications. Company
shall pay Contractor the price, if any, set forth in the Unit Price Summary for
each Move Around that has been requested by Company and authorized in writing by
Company’s Representative. Additional compensation shall not be paid for any Move
Around, or part thereof, permitted by Company for the sole purpose of expediting
Contractor’s operations.



13.   SUSPENSION, DISCONTINUANCE OF WORK OR SHUT DOWN

  13.1.   If either party is rendered unable wholly or in part by Force Majeure
to carry out its obligations, other than the obligation to pay money when due,
under this Contract and such party shall give notice and full particulars
regarding such Force Majeure in writing to the other party within two
(2) working days after the occurrence of the cause thereof, the obligation of
the party giving such notice, so far and only insofar as affected by such Force
Majeure, shall be suspended during the continuance of any inability so caused.
Such inability shall not be a breach of this Contract, and such party shall not
be liable for damages or otherwise on account thereof provided that such party
claiming Force Majeure uses all reasonable commercial efforts to mitigate the
effects of Force Majeure.

Contractor Initials:                    
  Company Initials:                    

20 of 38



--------------------------------------------------------------------------------



 



  13.2.   The term “Force Majeure,” as employed herein, shall mean the
occurrence of conditions beyond the control of the affected party such as the
following, but only to the extent beyond control of the affected party: acts of
God, acts of the public enemies, wars, blockades, insurrections, riots,
epidemics, earthquakes, fires, major materials or equipment delivery delays,
orders, restraints or prohibitions by any court, board, department, commission
or agency of the United States or of any state, including without limitation any
arrests and restraints by rules and people, civil disturbances, explosions, and
inability with reasonable diligence to obtain pipe or other essential materials.
Labor disputes specific to Contractor or the Work such as employee strikes or
work slowdowns shall not be considered Force Majeure. Any event of RAIN, FLOOD,
SNOW, ICE OR OTHER ADVERSE WEATHER CONDITIONS shall not be considered as Force
Majeure, unless the event is greater than the Ten Year Historical Event.    
13.3.   Contractor or Company, as the case may be, will work diligently to cure,
remove or otherwise correct, and will minimize and contain all costs and
expenses attendant to or arising from, each Force Majeure event. As soon as
reasonably possible after the occurrence of a Force Majeure, the party claiming
Force Majeure will provide the other party with a written, detailed plan for
remedial action to cure, correct or minimize the cost and impact of the Force
Majeure.



14.   CHANGES TO WORK

  14.1.   By written order of Company’s Representative in the form attached
hereto as one of the Required Forms (“Change Order”), Company may, at any time
and without notice to any surety on any bond, omit, change, alter or add to Work
to be performed hereunder by Contractor and in connection therewith issue
additional or revised specifications, drawings, and written instructions.
Contractor shall perform such Work in accordance with such revised
specifications, drawings, and written instruction and pursuant to written
authorization executed by Company or Company’s Representative and otherwise in
accordance with the provisions of this Contract.     14.2.   If the Company and
Contractor agree that a Change Order justifies extra performance time or
compensation, such additions, changes or alterations shall be considered “Extra
Work” and Contractor shall be entitled to a Change which modifies the schedule
and equitably adjusts the compensation payable to the Contractor for such Extra
Work in accordance with Article 16; provided that if a price for the Extra Work
is not listed in the Unit Price Summary or otherwise agreed upon or is not
provided for in Article 16 then such Extra Work shall be performed on a “Force
Account Basis” and considered “Force Account Work” and Contractor shall be
compensated as provided in Article 17.0 Force Account Work.

Contractor Initials:                    
  Company Initials:                    

21 of 38



--------------------------------------------------------------------------------



 



  14.3.   If a Change Order deletes Work that is to be performed hereunder and
such deletion results in a reduction, in the opinion of Company, in the labor or
materials to be furnished by Contractor hereunder, then such reduction in Work
shall be considered “Omitted Work” and Company shall be entitled to a reduction
in the compensation to be paid Contractor as provided in Article 18.



15.   DISPUTED CLAIMS FOR EXTRA COMPENSATION

  15.1.   Should Contractor, in any situation, deem or contend in any manner
that extra compensation is or will be due for Work to be performed or material
to be furnished pursuant a Change Order and Company has not agreed that such
Work constitutes Extra Work, Contractor shall not have the right to refuse to do
such Work and shall perform the Work in an expeditious manner in accordance with
the provisions of the Contract. In such event, Contractor shall notify Company,
and Company may, at its sole option, (i) have the Company’s Representative
execute a Disputed Extra Work Order which shall set forth the Work for which
Contractor contends additional compensation is due or (ii) without waiving any
of Company’s rights arising under the Contract or otherwise, require that
Contractor not perform such Work and perform such Work itself or have it done by
other third-party contractors. If Company requires that Contractor not perform
such Work, Contractor shall cooperate with Company and Company’s other
third-party contractors to facilitate completion of the Pipeline.     15.2.   In
no event shall Contractor commence or undertake any work for which it contends
extra compensation is or will be owed without (i) prior written authorization
from the Company as an “Agreed Extra Work Order” or (ii) a “Disputed Extra Work
Order” executed by Company’s Representative. Each Agreed Extra Work Order or
Disputed Extra Work Order must be supported by Contractor with written
documentation substantiating the nature and quantity of work performed for which
extra compensation is claimed and enabling pricing pursuant to the Contract. If
an Agreed or Disputed Extra Work Order is not obtained, or if Company’s
Representative is not offered proper facilities or opportunities by Contractor
for keeping a strict account of actual costs incurred and Work quantities
involved, Contractor shall be conclusively deemed to have waived, and Company
shall not be obligated to pay, any extra compensation for such Work. The fact
that notice has been given by Contractor as required by Section 15.1, that
Company’s Representative shall have executed a Disputed Extra Work Order or that
Company’s Representative has kept account of the cost and quantity of such Work
shall not in any way be construed as approving or proving the validity of any
such claim.

Contractor Initials:                    
  Company Initials:                    

22 of 38



--------------------------------------------------------------------------------



 



  15.3.   Company’s Representative is not authorized orally to waive, amend, or
release any obligation of the Contractor under the Contract or orally to approve
an Agreed Extra Work Order, and Contractor shall not rely upon any such alleged
oral authorization in performing such Work. Subject to the above, Agreed Extra
Work Orders shall be paid by the Company, pursuant to Section 16.2 of these
General Conditions. In case a Disputed Extra Work Order claim is allowed after
consideration by the Company, it shall be paid in the manner provided in
Article 16.2 of these General Conditions. All claims for Disputed Extra Work
shall be resolved before final payment shall be due to Contractor.



16.   EXTRA WORK

  16.1.   When Extra Work is authorized by an Agreed Extra Work Order,
Contractor shall make every effort to provide such additional personnel and
equipment to complete said Extra Work within the time specified for the
completion of all Work under the Contract including such Extra Work, with
appropriate compensation for acceleration costs if any, and the time for the
completion of all such Work shall be extended only when required by the nature
of the Extra Work or Company’s desire to avoid paying acceleration costs.    
16.2.   Extra Work shall be paid for in accordance with one or more of the
following methods in the manner specified in an Agreed Extra Work Order or as
otherwise expressly agreed upon by Company and Contractor:

  16.2.1.   Mutually satisfactory lump sum price agreed upon by Company and
Contractor in writing.     16.2.2.   Mutually satisfactory unit prices agreed
upon by Company and Contractor in writing. Subject to the terms and conditions
hereof, for any Extra Work performed or materials furnished in addition to that
or those specified in this Contract for which unit prices in the Unit Price
Summary are applicable, Contractor shall be paid the applicable unit prices for
completion of such Extra Work. Such compensation shall be in addition to the
contract price. The unit prices set forth in the Unit Price Summary applied to
the measured quantity of Extra Work added shall be the total consideration paid
for such Extra Work inclusive of fringe benefits, burden, insurance, taxes,
overhead and profit.



17.   FORCE ACCOUNT WORK

  17.1.   Contractor shall notify Company in writing twenty-four (24) hours in
advance of commencing any Force Account Work. Force Account Work shall be paid
for in the following manner.

Contractor Initials:                    
  Company Initials:                    

23 of 38



--------------------------------------------------------------------------------



 



  17.1.1.   For all labor and foremen employed on the specific operation and for
superintendence, use of small tools and equipment for which no rental is
allowed, office expense, overhead, insurance and profit, Contractor shall
receive the composite rate of wages as set out in the Labor Rates for Force
Account Work attached to this Contract as Exhibit M for each hour that said
labor and foremen are actually engaged in Work. The wages of any foreman who is
employed on Force Account Work and partly on other Work shall be prorated
between the two classes of Work according to the number of men employed under
the supervision of such foreman on each class of Work as shown by the payrolls.
    17.1.2.   For all materials furnished by Contractor and used in the Force
Account Work, except those materials, if any, for which unit prices are included
in the Unit Price Summary specifically and solely for such materials, Contractor
shall receive the actual costs of such materials delivered to the Work including
freight and hauling charges, as shown by original receipted bills.     17.1.3.  
For any machine, power tools, or equipment, including fuel and lubricant but not
including small hand tools, that actually are used by Contractor in such Force
Account Work, Contractor shall receive the rental price shown in the Unit Price
Summary, or if not shown in the Unit Price Summary, agreed upon in writing in
advance by Company and Contractor; provided that no payment shall be due or made
for any machine, power tool or equipment not shown in the Unit Price Summary for
which no such written agreement exists. The hourly rate will be in effect unless
equipment is used for one full day in which case the daily rate will be in
effect unless equipment is used for seven consecutive days, in which case the
weekly rate will prevail. For part of a daily period beyond one or more full
days but less than seven consecutive days, the maximum rental price for such
part of the daily period shall be one-eighth of the applicable rate “per day”
for each hour worked. For a part of a weekly period beyond one or more full
weekly periods, the maximum rental price for such part of the weekly period
shall be one-seventh of the applicable rate “per week” for each day worked. The
compensation herein provided shall be accepted by Contractor as payment in full
for Force Account Work and shall include superintendence, use of tools and
equipment, overhead expense and profit.     17.1.4.   Contractor and the
Company’s Representative shall compare records of payrolls for labor, equipment
and materials furnished on a Force Account basis at the end of each day and
resolve discrepancies, if any, in writing. Otherwise, Company’s records, as
approved by Company, shall control, in the absence of actual fraud. Copies of
these records including employee’s name, social security number, and
classification, shall be made in triplicate by the Contractor and the Company’s
Representative, and one copy submitted by Contractor with the invoice.

Contractor Initials:                    
  Company Initials:                    

24 of 38



--------------------------------------------------------------------------------



 



  17.2.   Company shall have the right to designate the quantity of labor
employed and the equipment and materials to be used by Contractor in the
performance of Force Account Work.



18.   OMITTED WORK

  18.1.   For Omitted Work for which a unit price is shown in the Unit Price
Summary, Company shall be credited for such Omitted Work at the applicable unit
prices. Units of such Omitted Work will be reflected in the semi-monthly
estimates provided for in Section 29.1 of Article 29, Payment, herein. For
Omitted Work for which a unit price is not shown in the Unit Price Summary,
Company shall present a claim for reduction in the compensation to be paid
Contractor hereunder within fifteen (15) days after the date it delivers the
order to Contractor to omit such Work pursuant to Section 14.1. If such a claim
for a reduction in the compensation to be paid to Contractor is not made within
such fifteen (15) day period, then it shall be conclusively presumed that there
is no substantial reduction in labor or materials to be furnished hereunder and
no reduction shall be made in the Contractor’s compensation.



19.   CONTRACTOR’S OBLIGATION TO FURNISH STATEMENTS

  19.1.   All claims for payment for Extra Work done shall be submitted to
Company by Contractor upon certified triplicate statements to which shall be
attached original receipted bills covering the cost and the freight and haulage
charges on all materials furnished by Contractor and used in such Extra Work.
Said statements shall be submitted to Company within fifteen (15) days of the
completion of any item of Extra Work. Contractor acknowledges that prompt
submission of the claim and supporting cost data is essential to the efficient
administration of the Work and agrees that the Contractor’s failure to submit
invoices for Extra Work performed within such period of time shall constitute
the final and absolute waiver by Contractor of any claim for extra compensation
for such Work performed.



20.   PROSECUTION OF WORK

  20.1.   Except as otherwise provided in this Contract, construction once
commenced shall be continuous. Contractor shall prosecute the Work with due
diligence and at such a rate and in such a manner as in the sole opinion of the
Company is necessary for completion within the time limit as set out in the
Contract as it may have been adjusted. In no event shall construction operations
be interrupted or slowed because of the existence of any controversy or dispute
between Company and Contractor. If

Contractor Initials:                    
  Company Initials:                    

25 of 38



--------------------------------------------------------------------------------



 



      Contractor or its subcontractors cause a delay not otherwise excused
hereunder in the progress of the Work, Contractor shall, without additional cost
to Company, work such overtime, acquire necessary additional equipment or
perform such other acts as may be necessary to complete the Work within the time
specified in the Contract. IN SUCH EVENT, CONTRACTOR SHALL, WITHOUT ADDITIONAL
COST TO COMPANY, ADD SUCH MEN AND EQUIPMENT, INCLUDING ENTIRE ADDITIONAL CREWS,
AS MAY UNDER THE CIRCUMSTANCES BE REQUIRED, IN THE JUDGMENT OF COMPANY OR
COMPANY ‘ S REPRESENTATIVE, FOR THE COMPLETION OF THE WORK WITHIN THE TIME
SPECIFIED IN THE CONTRACT.



21.   INSPECTION: AUTHORITY OF COMPANY’S REPRESENTATIVES AND INSPECTORS

  21.1.   Company contemplates and Contractor agrees to a thorough inspection by
Company of all of the Work, including any Extra Work or Force Account Work, and
all materials furnished under this Contract. All such Work performed by
Contractor and all materials furnished by it hereunder shall be subject to the
inspection of Inspectors designated by the Company’s Representative to determine
whether the Work and all parts thereof are being performed in strict compliance
with the terms, provisions, specifications, drawings and other requirements of
this Contract. Company’s Representative shall be that person or persons
designated from time to time by Company to represent Company in connection with
all or any part of the Work. Company may change, remove or add Company’s
Representatives or Inspectors at any time and from time to time, upon written
notice to Contractor, without Contractor’s approval. Contractor shall not be
released from its obligation and responsibility to make such decisions and to
take such action as is required to complete the Work strictly in accordance with
the specifications, drawings and other requirements of this Contract on the
grounds that it was relying upon advice, direction or representation of
Inspectors or Company’s Representative. Contractor shall furnish Company’s
Representatives and Inspectors access at all times to the Work wherever it is in
progress and shall provide them every reasonable facility for purpose of
inspection. Contractor shall at all times keep Company advised of its plan of
operation sufficiently in advance to permit proper inspection of the Work. If
any Work performed by Contractor or materials furnished by it hereunder are
defective or fail to comply with the specifications, drawings or other
requirements of this Contract, as determined by the Company’s Representative or
Inspectors, then Contractor shall, at its own expense, immediately repair or
replace the Work so found to be defective in a manner complying with such
specifications, drawings and other requirements.

Contractor Initials:                    
  Company Initials:                    

26 of 38



--------------------------------------------------------------------------------



 



  21.2.   If the Company’s Representative or Inspector requests it, Contractor
at anytime before acceptance of the Work by the Company shall remove or uncover
such portions of the finished Work as may be directed. After examination,
Contractor shall restore said portions of the Work to the standards required by
the specifications, drawings or other requirements of the Contract. Except as
otherwise provided in Section 21.3, should the Work thus exposed or examined
prove to be in accordance with all such specifications, drawings or other
requirements, the actual cost of uncovering or removing, and the replacing of
the covering or making good of the parts removed shall be paid to Contractor by
Company, provided Contractor shall have kept an accurate record of such costs.
Should the Work so exposed or examined prove to be not in accordance with such
specifications, drawings or other requirements, the uncovering or removing, and
replacing of the covering or the making good of the parts removed shall be at
Contractor’s expense and Contractor shall also be responsible for any and all
costs associated with the resulting delay and disruption. If Contractor fails to
replace any defective Work or materials furnished by Contractor after reasonable
notice, the Company may cause such defective Work or materials to be replaced
and all cost associated therewith shall be paid by Contractor or deducted by
Company from payments to Contractor.     21.3.   Should any Work be performed
without giving Company at least twenty-four (24) hours notice and opportunity
for inspection, Contractor may be required to uncover such Work for inspection.
Cost of uncovering and restoring such Work shall be borne by the Contractor,
whether or not the Work is found acceptable.     21.4.   If Contractor or any
employee, agency or subcontractor of Contractor believes or suspects that any
action taken by an Inspector, Company’s Representative or any other Person
acting, or purporting to act, on behalf of Company is, arbitrary or
unreasonable, or is motivated by malice or intent to defraud, Contractor shall,
within 72 hours of said action notify Company in writing, stating the name of
the Person, the action taken and other pertinent details. Contractor agrees
that, if Contractor does not so notify Company within the specified time, such
lack of notification shall be a defense to any Contractor claim based on such
circumstances to the extent that failure of notice caused prejudice to Company.
Contractor further agrees to read this section to every employee, agent and
subcontractor prior to such employee, agent or subcontractor engaging in any
activity related to the Work.     21.5.   When Contractor believes that all Work
(including resolution of any punch list items) is complete, Contractor shall
submit a written request for a fully executed Certificate of Completion from
Company. Company shall evaluate the work, and, if it determines within its sole
discretion that the Work is complete, shall issue the Certificate of Completion
and commence the Warranty Period.

Contractor Initials:                    
  Company Initials:                    

27 of 38



--------------------------------------------------------------------------------



 



22.   NO WAIVER AUTHORIZATION

  22.1.   Neither Company’s Representative nor Company’s Inspectors, agents or
employees shall have any power or authority to waive any of the provisions of
this Contract or any of the obligations of the Contractor hereunder. No waiver
of any provision of this Contract or other obligation of the Contractor shall be
effective unless signed in writing by an officer of the Company. Neither
Company’s failure to discover or reject work or material furnished by the
Contractor not in strict accordance with the requirements of the Contract, nor
any payment to Contractor, nor partial or entire occupancy of the premises by
Company, nor acceptance of the Work by Company’s Inspectors or Representatives
or by Company shall relieve Contractor of its obligation to complete the Work
strictly in accordance with the specifications, drawings and other requirements
of the Contract. Should it be determined that Work that has been accepted, or
for which payment has been made, does not comply with the requirements of the
Contract, Contractor shall, at its cost and expense, redo such Work and take
such action as is necessary to cause such nonconforming Work to comply strictly
with the Contract requirements. Contractor shall also be responsible for any and
all costs associated with any resultant delay and disruption.



23.   SITE EXAMINATION

  23.1.   Contractor represents the following:

  23.1.1.   that it has had an opportunity to examine the entire Contract,
including all Drawings, Specifications, and all other written instruments
incorporated by reference in the Contract; and     23.1.2.   that, so far as
reasonably possible, it has fully acquainted itself with the general topography,
soil structure, subsurface conditions, obstructions, the site of the Work, and
its surroundings; and     23.1.3.   that it has made all investigations
essential to a full understanding of the difficulties that may be encountered in
performing the Work; and     23.1.4.   that anything in the Contract or any
statements or information made or furnished by Company or its representatives
notwithstanding, Contractor will, regardless of any such conditions pertaining
to the Work, weather conditions, and the effect thereof, the site of the Work or
its surroundings, complete the Work within the time specified and for the
compensation stated in the Contract and assume full and complete

Contractor Initials:                    
  Company Initials:                    

28 of 38



--------------------------------------------------------------------------------



 



      responsibility for any such conditions pertaining to the Work, the site of
the Work or its surroundings, and all risks, including the risk of weather, in
connection therewith; and

  23.1.5.   that it is duly qualified to and has authority to do business in the
State or location in which the Work is to be performed and that it is fully
qualified and financially able to do the Work in accordance with the Contract
within the time specified.

  23.2.   Notwithstanding anything herein to the contrary, Contractor shall be
entitled to rely upon the accuracy of information provided by Company.



24.   MEASUREMENT OF WORK QUANTITIES

  24.1.   It is recognized that Work quantities as set out in the Contract are
approximate. The Company’s Representative may make accurate measurements to
determine the quantities of various items of Work performed as the basis for the
periodic and final payments or may accept Contractor’s estimate subject to
adjustment by Company. The Contractor, in all cases, will be paid the amounts
set forth in the Unit Price Summary only for the actual amount of Work performed
under the Contract and no payment shall be due or made for Work that is not
actually performed. All such payments and measurement of Work quantities shall
be subject to final audit and verification, and overpayments may be deducted by
Company from any future payment to Contractor under the Contract or any other
agreement with Contractor or Contractor shall, if directed by Company, refund to
Company the amount of any such overpayment.



25.   CONSIDERATION

  25.1.   It is understood that the price or prices specified in the Contract
cover and include all compensation, payments and remuneration that Contractor is
to receive from the Company for the performance of the Work covered by the
Contract. The duties and obligations assumed by Contractor in return for such
consideration include, but are not limited to, the following: furnishing
necessary materials, labor, tools and equipment; performing all Work described
in the Contract; all overhead, profits, superintendence, labor, use of
equipment, loss, damage, increased cost and expense arising from the nature of
the Work or from weather or from any difficulties, foreseen or unforeseen that
may be encountered during the prosecution of the Work; and indemnifying Company
and Company’s members, managers, officers, agents and employees and holding them
harmless as provided herein.

Contractor Initials:                    
  Company Initials:                    

29 of 38



--------------------------------------------------------------------------------



 



26.   REPORTS; INSPECTION OF CONTRACTOR’S RECORDS

  26.1.   Daily Report. Contractor will prepare and submit to the Company a
written daily progress report that will be prepared in a manner and format (hard
copy and electronic) acceptable to the Company and provide, among other things,
a detailed description of the Work and Contractor’s progress in the performance
of the Work as compared with the schedule and any other material events or
information with respect to the Work.     26.2.   Incident Reports. Should any
material problem, emergency, work stoppage or legal problem be anticipated, or
any unanticipated event occur that might adversely affect Contractor’s ability
to perform its obligations under this Contract in a timely manner, in addition
to any other reports required under this Contract, Contractor will promptly
prepare a written significant event report detailing all available information
and steps being taken to correct such problem or event and will deliver the
significant event report to Owner as soon as reasonably practicable. Contractor
will promptly notify Owner in writing at any time if Contractor has reason to
believe that there will be a material deviation in the schedule.     26.3.  
Additional Reports. Contractor will also promptly provide the Company with
safety tailgate meeting reports, DOT OQ reports and any other report reasonably
requested by the Company.     26.4.   Contractor shall maintain adequate cost
records of all Extra Work performed hereunder, unless Company grants Contractor
a written waiver of such requirements. Company shall grant such a written waiver
in all instances in which Extra Work is done at unit rates or lump sum prices
and cost records are not required by a regulatory authority having jurisdiction
over Company. Upon request by the Company, shall permit the Company or
representatives of Company to inspect said books and records for the purpose of
determining the propriety and accuracy of charges, claims and demands of the
Contractor, its agents, employees and subcontractors.     26.5.   Contractor
shall keep all financial records for a period of three (3) years following
completion of the project. To assist Company and Contractor in determining
equitable pricing for an agreed Change, Company shall have the right to inspect
all the Contractor’s financial records.



27.   COMPANY’S RIGHT TO TERMINATE CONTRACT AND/OR SUPPLEMENT WORK

  27.1.   If, for any reason, Company elects to terminate the Contract, it may
do so upon sixty (60) days prior written notice to Contractor (“Termination for
Convenience Notice”). Immediately upon receiving a Termination for Convenience
Notice,” Contractor shall discontinue all work towards completion of the
Pipeline and commence wrapping up of all construction

Contractor Initials:                    
  Company Initials:                    

30 of 38



--------------------------------------------------------------------------------



 



      activities hereunder. Upon termination pursuant to this Section 27.1 only,
Company shall owe to Contractor any unpaid amounts earned by Contractor in
performance of this Contract through the date of the Termination Notice, plus
any actual costs of demobilization (“Termination Payment.”) Contractor shall
present its claim for the Termination Payment within thirty days after the
effective date of the Termination for Convenience, supported by appropriate
schedules and invoices.

  27.2.   If, in the opinion of the Company, the Contractor shall refuse or
neglect to supply sufficient personnel, supervision or equipment of the proper
quality, or fail in any material respect to prosecute the Work with promptness
and diligence, or fail, for reasons other than Force Majeure, to make sufficient
progress so as to assure completion of the Work by the date fixed for such
completion in Section 4 of the Special Provisions (it being recognized and
acknowledged by Contractor that with respect to such completion date, time is of
the essence to Company), the Company may, give written notice to Contractor of
such failure. If Contractor fails to commence and diligently pursue a cure of
the failure within five (5) days of such notice or if Contractor fails to fully
and completely cure such failure within a reasonable time not to exceed sixty
(60) days of such notice, then, without prejudice to the other remedies
available to Company, Company may supplement the Work by providing such
additional labor or equipment (itself or through a third-party contractor or
third-party contractors) as it deems necessary to rectify such default or to
complete the Work by the date fixed for such completion or withdraw from the
Contract that portion of the Work, that, in Company’s sole opinion, Contractor
will be unable to complete by the date fixed for such completion, and terminate
the Contract with respect thereto and complete the Work on such portion itself
or through a third-party contractor or third-party contractors.     27.3.  
Contractor shall not be entitled to receive the Contract consideration for any
labor or materials provided to supplement the Work or for any portions withdrawn
from the Contract and terminated as herein provided. If Company should
supplement the Work or withdraw a portion of the Work from this Contract and
terminate the Contract with respect thereto, and should the cost to the Company
of such supplement or completion of the Work on such portion withdrawn,
including all Company overhead expenses, supervision expenses, and reasonable
attorney’s fees, exceed the cost that Company would have incurred had Contractor
completed the Work as required under the Contract, Company may deduct such
excess cost from any further payment to Contractor or require Contractor, upon
demand, to reimburse Company for such excess cost. If Company exercises its
right as provided herein to supplement the Work or withdraw a portion thereof
from the Contract and terminate the Contract with respect thereto, Contractor
shall continue to perform the remaining portion of the Work under the Contract.
In such event, or should Company, for any other

Contractor Initials:                    
  Company Initials:                    

31 of 38



--------------------------------------------------------------------------------



 



      reason permitted hereunder perform any portion of the Work to be performed
by Contractor under this Contract or Changes hereunder, Contractor shall fully
cooperate with Company and with other third-party contractors of Company and
shall carefully coordinate its performance of such remaining Work with the Work
of Company and such other third-party contractors, and Contractor shall not,
under any circumstances, do anything, or commit any acts, that will interfere
with the performance of the Work by Company or by any other third-party
contractor of Company.



28.   TERMINATION OF WORK FOR DEFAULT OF CONTRACTOR

  28.1.   If a petition in bankruptcy should be filed by the Contractor, or if
the Contractor should make a general assignment for the benefit of creditors, or
if the Contractor becomes insolvent, or if a receiver should be appointed on
account of the insolvency of the Contractor, or if the Contractor should refuse
or fail to supply enough properly skilled workmen or proper equipment, or if, in
the Company’s opinion, the Contractor will be unable to complete the Work by the
date specified in Section 4 of the Special Provisions, or if the Contractor
should fail to make prompt payment to subcontractors of amounts due to them, or
if the Contractor should fail to pay for materials, labor or services or to pay
any claims of third parties that are the responsibility of Contractor, or if the
Contractor should disregard Applicable Laws, or the instructions of Company’s
Representative, or if the Contractor should permit contractually prohibited
liens, attachments or other encumbrances to remain on the Pipeline or on the
property of Company for seven (7) days after written instructions to have same
removed, or if the Contractor should otherwise be guilty of a material breach of
any provision of the Contract, then the Company may, give written notice to
Contractor of such failure. If Contractor fails to commence and diligently
pursue a cure of the failure within five (5) days of such notice or if
Contractor fails to fully and completely cure such failure within a reasonable
time not to exceed sixty (60) days of such notice, then, without prejudice to
any other right or remedy and without notice to any surety, the Company may
terminate this Contract and take possession of the premises by giving Contractor
written notice of such termination.     28.2.   In the event of such
termination, the Contractor shall not be entitled to receive any further payment
hereunder until the Work is finished. If the cost to Company of completing said
Work, including all Company overhead expenses, supervision expenses, and
reasonable attorney’s fees, is more than the aggregate sum obtained by applying
the prices specified in the Unit Price Summary for the Work so performed,
Contractor shall pay to Company, upon demand, the amount of such excess together
with all other damages suffered by Company as a result of Contractor’s default,
or Company may withhold said amount from any payment due Contractor under this
or any other Contract between Company and Contractor.

Contractor Initials:                    
  Company Initials:                    

32 of 38



--------------------------------------------------------------------------------



 



29.   PAYMENT

  29.1.   On or as soon as practicable after the fifth (5th) and twentieth
(20th) days of each calendar month following commencement of Work hereunder, the
Company’s Representative, in collaboration with Contractor’s Superintendent,
shall make a written estimate of that portion of the Work that has been
completed and omitted, if any. All written estimates shall be signed by
Company’s Representative and Contractor’s representative in the field, after
which Company’s Representative shall forward same to Company’s office.
Contractor shall prepare and deliver to Company an invoice for that portion of
the Work that has been completed, as determined by such written estimate, and
that has not been included in a prior invoice. The invoice shall be in the form
included as part of Exhibit N, Required Forms.     29.2.   Upon approval of
Company, and receipt by the Company of lien releases from the Contractor and its
subcontractors in the form attached hereto as part of Exhibit N, the Company
shall pay Contractor ninety-five percent (95%) of the total invoice amount less
all payments made upon previous estimates.     29.3.   The retained aggregate of
five percent (5%) of the total invoice amount shall be retained by Company until
Contractor has fulfilled all of the following conditions:

  29.3.1.   Issuance by Company of a Certificate of Completion in accordance
with Section 21.5 hereof;     29.3.2.   Receipt by Company of affidavits or
other evidence satisfactory to the Company, that Contractor has paid all claims
and bills for labor, materials, equipment, services and supplies provided for or
in connection with the Work hereunder;     29.3.3.   Payment by Contractor of
all claims of any character whatsoever, for which Contractor is responsible
under the Contract;     29.3.4.   Receipt by Company of satisfactory evidence
that Contractor has paid any sales, use or other taxes pertaining to said Work
which are imposed by any governmental body having jurisdiction where said Work
is done;     29.3.5.   Receipt by Company of a certificate from the Parish
Clerk’s office in the parish where the Work is performed in the name of both
Contractor and Company showing that no liens of any kind, arising from said Work
have been recorded. Said Certificate must be dated at least thirty one (31) days
after the date of issuance of the Certificate of Completion by Company.

Contractor Initials:                    
  Company Initials:                    

33 of 38



--------------------------------------------------------------------------------



 



  29.3.6.   Final Lien Releases from Contractor and its subcontractors in form
and substance reasonably acceptable to the Company

  29.4.   When all of the conditions set forth in Section 29.3 above have been
met, the Company will pay Contractor three percent (3%) of the retained five
percent (5%), and retain the remaining two percent (2%)as provided below. If
after a fifteen (15) day period, Company believes that all of the conditions
contemplated in Section 29.3 above have been and will continue to be satisfied
with respect to the Work performed by Contractor, then Company will pay
Contractor the remaining two percent (2%).     29.5.   Notwithstanding, and in
addition to, any other provision of this Contract, any or all payments otherwise
due Contractor from Company may be withheld at any time and from time to time by
Company, without payment of interest, on account of defective Work done and not
remedied by Contractor, unpaid bills or claims for labor, materials, services
and supplies or unpaid Claims of any kind whatsoever that Contractor has agreed
to pay, or upon reasonable evidence indicating that such unpaid bills or Claims
are outstanding or for liens filed by subcontractors. If and when the cause or
causes for withholding any such payment shall be remedied or removed without
cost to Company and evidence satisfactory to Company of such remedy or removal
has been presented to Company, the payments withheld shall be made to
Contractor.     29.6.   If Contractor fails or refuses to remedy or remove any
cause for withholding such payment, within ten (10) days after delivery of
written notice to Contractor by Company to remedy or remove such cause, Company
may remedy or remove the same or cause the same to be remedied and removed and
may deduct the cost thereof together with attorney’s fees or any other expense,
of whatsoever kind incurred by Company in connection therewith, from the amount
then or thereafter due Contractor under the Contract or pursue any remedy
otherwise provided by this Contract. If such cost should exceed the balance due
Contractor, Contractor shall be liable for, and shall pay, the difference to the
Company. If, however, Contractor notifies Company in writing within said period
of time that it reasonably and in good faith contests the validity of any such
Claims, Contractor may defer remedial action pending a settlement with claimant
satisfactory to Company or until judgment is rendered against Contractor or
Company therefore, but Company shall nevertheless be entitled to withhold
payment of a sum sufficient in its judgment to satisfy amply the amount of any
and all such Claims, including, in addition, an ample amount to cover all costs
that may be incurred by Company in connection therewith, including all
attorney’s fees incurred.

Contractor Initials:                    
  Company Initials:                    

34 of 38



--------------------------------------------------------------------------------



 



  29.7.   Company shall have the right to make payment of any sums withheld
under Section 29.3 or other provisions of the Contract without giving notice
thereof to any surety or sureties on any bond of the Contractor or any
subcontractor, and such sureties’ liability under said bond or bonds shall not
in any way be released or diminished on account of Company’s making any payments
of any such sums without notice to the surety or sureties. Neither final
acceptance of the Work, final payment hereunder, nor partial or entire use by
Company of the Work shall relieve Contractor of any unperformed or continuing
obligation under the Contract, including, without limitation, Contractor’s
obligations to protect, indemnify and hold harmless Company, its members,
managers, officers, agents and employees or any entity affiliated or associated
with any such member, manager, officer, employee or agent as herein provided.  
  29.8.   Company employees, representatives, and their family members (“Company
Group”) are prohibited from engaging in activities with Contractors that promote
the employee’s interest ahead of Company or otherwise create a conflict of
interest. Examples of activities prohibited by Company Group include, but are
not limited to:

  29.8.1.   Accepting cash from a Contractor in any amount.     29.8.2.  
Accepting anything valued at more than $25.00 from Contractor.     29.8.3.  
Soliciting or accepting kickbacks, bribes, payments or loans from a Contractor.
    29.8.4.   Holding a financial interest in a Contractor (other than a
financial interest in a publicly traded corporation whose securities are quoted
and traded in the public securities market).     29.8.5.   Divulging
confidential or proprietary information about Company that is not integral to
the product or service provided by Contractor.     29.8.6.   Accepting discounts
(other than those available to the general public) on personal purchases from a
Contractor.     29.8.7.   Circumventing or otherwise failing to comply with
Company’s established policies governing the competitive bidding process.    
29.8.8.   Any activity that takes unfair advantage of a Contractor through
concealment, abuse of privileged or confidential information, misrepresentation
or fraudulent behavior or cooperation with a Contractor to take unfair advantage
of another party.

  29.9.   The Company has established a toll-free 24-hour telephone line (the
“Hotline”) for employees and Contracts to report possible violations of law or
company policy. The number is 1-800-355-5549. All calls are confidential and
employees or Contractors may choose to make their calls anonymously. There will
be no retaliation against an employee or Contractor for reporting a suspected
prohibited activity.

Contractor Initials:                    
  Company Initials:                    

35 of 38



--------------------------------------------------------------------------------



 



30.   LIABILITY OF COMPANY

  30.1.   Contractor agrees that its right to recover for any claim against the
Company shall be limited solely to the assets of Company and, as part of the
consideration for this Contract, Contractor hereby waives any and all rights to
institute a legal proceeding or to assert a claim, in any manner, for any
demand, cause of action, cost, expense, action, judgment or damage in any manner
arising out of, or in connection with, this Contract, against any member,
manager, officer, employee or agent of Company or against any entity affiliated
or associated with any such partner member, manager, officer, employee or agent
        .



31.   EQUAL OPPORTUNITY

  31.1.   Contractor agrees to comply with all of the requirements of 41 CFR
Part 60-1 and the provisions of the standard clause prescribed there under
dealing with equal employment opportunity (the “Equal Opportunity Clause”),
which provisions of said standard clause are specifically incorporated herein by
reference to have the same force and effect as if set out in their entirety.



32.   CERTIFICATION OF NON-STANDARD FACILITIES

  32.1.   Contractor certifies that it does not maintain nor provide its
employees any segregated facilities at any of its establishments, and that it
does not permit its employees to perform their services at any location, under
Contractor’s control, where segregated facilities are maintained. Contractor
certifies further that it will not maintain or provide for its employees any
segregated facilities at any of its establishments and that it will not permit
its employees to perform their services at any location under Contractor’s
control, where segregated facilities are maintained. Contractor agrees that a
breach of this certification is a violation of the Equal Opportunity Clause. As
used in this certification, the term “segregated facilities” means any waiting
rooms, work areas, rest rooms and wash rooms, restaurants, and other eating
areas, time clocks, locker rooms and other storage or dressing areas, parking
lots, drinking fountains, recreation or entertainment areas, transportation and
housing facilities provided for employees that are segregated by explicit
directive or are in fact segregated on the basis or race, creed, color, age, or
national origin, because of habit or custom or otherwise. Contractor further
agrees that it will obtain identical certifications from proposed subcontractors
prior to the award of a subcontract exceeding Ten Thousand and No/100 Dollars
($10,000.00) unless such subcontractors are exempt from the provisions of the
Equal Opportunity Clause; and that Contractor will retain such certifications in
his files.

Contractor Initials:                    
  Company Initials:                    

36 of 38



--------------------------------------------------------------------------------



 



33.   HANDICAPPED WORKERS

  33.1.   Contractor agrees to comply with all of the requirements of 41 CFR
Part 60-741 and the provisions of the standard contract clause prescribed
thereunder, dealing with the employment of qualified handicapped individuals,
which provisions of said standard contract clause are specifically incorporated
herein by reference to have the same force and effect as if set out herein in
their entirety.



34.   DISABLED VETERANS AND VETERANS OF THE VIETNAM ERA

  34.1.   Contractor agrees to comply with all of the requirements of 41 CFR
Part 60-250 and the provisions of the standard contract clause prescribed there
under, dealing with the employment of qualified disabled veterans and veterans
of the Vietnam Era, which provisions of said standard contract clause are
specifically incorporated herein by reference to have the same force and effect
as is set out herein in their entirety.



35.   CONTRACTOR ASSURANCES

  35.1.   Unless exempted, Contractor hereby certifies that:

  35.1.1.   It has adopted and implemented a written anti-drug plan that
complies with the procedures and regulations as outlined in 49 CFR 199. Any and
all employees, agents, subcontractors or consultants working for Contractor
shall comply with Contractor’s plan.     35.1.2.   It understands, under penalty
of law, the terms and conditions of the general National Pollutant Discharge
Elimination System (NPDES) permit that authorizes the storm water runoff, and
the requirements to reduce the environmental impact therefrom associated with
the Scope of Work as herein described. Contractor shall certify its
understanding of the forgoing in writing, and return such certification with the
executed Contract.     35.1.3.   It has adopted and implemented a written
Operator Qualification Plan as outlined in 49 CFR 192. Such plan is limited only
to work covered and required under 49 CFR 192. Any and all employee’s agents,
subcontractors or consultants who work for Contractor shall comply with such
plan.



36.   COOPERATION WITH FINANCING

  36.1.   Contractor will cooperate with any lenders of the Company and hereby
consents to the collateral assignment of this Contract by the Company to such
lenders. At the request of the Company, Contractor also will enter into a
consent to assignment with the lenders regarding this

Contractor Initials:                    
  Company Initials:                    

37 of 38



--------------------------------------------------------------------------------



 



      Contract which will contain provisions that are typically provided to
lenders, including giving the lenders financial information of Contractor
reasonably satisfactory to the lenders, and copies of certain notices delivered
to the Company under this Contract, and affording the lenders a right to cure
the Company’s defaults under this Contract. Contractor will, at the Company’s
request, execute and deliver such consents, assignments, certificates, opinions
and other documents as the Company and any lender may reasonably require.
Contractor agrees to cooperate with the Company in the negotiation and execution
of any mutually agreeable, reasonable amendment or addition to this Contract
required by any such lender. Contractor further agrees to provide such data,
reports, certifications and other documents or assistance as may be reasonably
requested by any such lender.

Contractor Initials:                    
  Company Initials:                    

38 of 38



--------------------------------------------------------------------------------



 



Haynesville Expansion
Contractor Submittal
EXHIBIT B TO THE PIPELINE CONSTRUCTION CONTRACT
DATED                     
BETWEEN PRICE GREGORY INTERNATIONAL, INC.
AND
REGENCY INTRASTATE GAS LLC
UNIT PRICE SUMMARY

         
CONTRACTOR Initials:
                          
COMPANY Initials:
                          

Page 1 of 19



--------------------------------------------------------------------------------



 



Haynesville Expansion
Contractor Submittal
Generally applicable provisions:
All amounts are in US dollars.
All amounts are fixed for the duration of the project.
All amounts include labor, material, equipment, small tools, consumables,
overhead, profit, taxes, and insurance.
SUBPART A1 — Basic Unit Prices: Pipeline Construction — 36-inch

1.   36” Elm Grove Pipeline Construction — (Estimated footage 110,352 feet)

    The following costs per foot shall be applied for CONTRACTOR compensation
for mainline pipeline construction utilizing Conventional Welding Process.
CONTRACTOR shall comply with all requirements and procedures contained in the
contract.       Mainline Installation of 36.000” OD x 0.500” WT, API-5L X70, in
Quadruple Random Lengths (QRL), utilizing CONVENTIONAL WELDING.

                                      Item   Quantity   Unit   $/Unit   Total  
i.  
Mobilization
    1     LS     1,000,000.00       1,000,000.00          
 
                            ii.  
Demobilization
    1     LS     200,000.00       200,000.00          
 
                            iii.  
Clearing of ROW & Temporary Workspace
    110,352     LF     20.86       2,301,942.72   iv.  
Grading of ROW & Temporary Workspace
    110,352     LF     13.91       1,534,996.32     v.  
Stringing
    110,352     LF     6.95       766,946.40          
 
                            vi.  
Bending & Set Up
    110,352     LF     4.17       460,167.84          
 
                            vii.  
Laying & Welding (Pipe Gang)
    110,352     LF     20.86       2,301,942.72          
 
                            viii.  
Laying & Welding (Firing Line)
    110,352     LF     20.86       2,301,942.72          
 
                            ix.  
Ditching
    110,352     LF     20.86       2,301,942.72          
 
                              x.  
Coating Field Joints
    110,352     LF     6.95       766,946.40          
 
                            xi.  
Lowering-In
    110,352     LF     6.95       766,946.40          
 
                            xii.  
Tie-Ins
    110,352     LF     6.95       766,946.40          
 
                            xiii.  
Backfill & Clean-up
    110,352     LF     6.95       766,946.40          
 
                            xiv.  
Hydrostatic Test, Dewater & Clean
    110,352     LF     2.78       306,778.56          
 
                                   
TOTAL UNIT COST (Excluding Mobilization & Demobilization)
$ 139.05       15,344,445.60          
 
                                   
TOTAL LAY COST (Including Mobilization & Demobilization)
$ 16,544,445.60          

         
CONTRACTOR Initials:
                          
COMPANY Initials:
                          

Page 2 of 19



--------------------------------------------------------------------------------



 



Haynesville Expansion
Contractor Submittal
SUBPART A2 — Basic Unit Prices: Pipeline Construction — 36-inch

1.   36” Bienville Pipeline Construction — (Estimated footage 132,714feet)

    The following costs per foot shall be applied for CONTRACTOR compensation
for mainline pipeline construction utilizing Conventional Welding Process.
CONTRACTOR shall comply with all requirements and procedures contained in the
contract.       Mainline Installation of 36.000” OD x 0.500” WT, API-5L X70,
QRL, utilizing CONVENTIONAL WELDING.

                                      Item   Quantity   Unit   $/Unit   Total  
i.  
Mobilization
    1     LS     1,000,000.00       1,000,000.00          
 
                            ii.  
Demobilization
    1     LS     200,000.00       200,000.00          
 
                            iii.  
Clearing of ROW & Temporary Workspace
    132,714     LF     20.86       2,768,414.04          
 
                            iv.  
Grading of ROW & Temporary Workspace
    132,714     LF     13.91       1,846,051.74          
 
                              v.  
Stringing
    132,714     LF     6.95       922,362.30          
 
                            vi.  
Bending & Set Up
    132,714     LF     4.17       553,417.38          
 
                            vii.  
Laying & Welding (Pipe Gang)
    132,714     LF     20.86       2,768,414.04          
 
                            viii.  
Laying & Welding (Firing Line)
    132,714     LF     20.86       2,768,414.04          
 
                            ix.  
Ditching
    132,714     LF     20.86       2,768,414.04          
 
                              x.  
Coating Field Joints
    132,714     LF     6.95       922,362.30          
 
                            xi.  
Lowering-In
    132,714     LF     6.95       922,362.30          
 
                            xii.  
Tie-Ins
    132,714     LF     6.95       922,362.30          
 
                            xiii.  
Backfill & Clean-up
    132,714     LF     6.95       922,362.30          
 
                            xiv.  
Hydrostatic Test, Dewater & Clean
    132,714     LF     2.78       368,944.92          
 
                                   
TOTAL UNIT COST (Excluding Mobilization & Demobilization)
$ 139.05       18,453,881.70          
 
                                   
TOTAL LAY COST (Including Mobilization & Demobilization)
$ 19,653,881.70          

         
CONTRACTOR Initials:
                          
COMPANY Initials:
                          

Page 3 of 19



--------------------------------------------------------------------------------



 



Haynesville Expansion
Contractor Submittal
SUBPART A3 — Basic Unit Prices: Pipeline Construction — 42-inch

1.   42” Mainline Construction Requirements — (Estimated footage 395,606 feet)

    The following costs per foot shall be applied for CONTRACTOR compensation
for mainline pipeline construction utilizing Conventional Welding Process.
CONTRACTOR shall comply with all requirements and procedures contained in the
contract.       Mainline Installation of 42.000” OD x 0.500” / 0.600” WT, API-5L
X70, QRL, utilizing CONVENTIONAL WELDING.

                                      Item   Quantity   Unit   $/Unit   Total  
i.  
Mobilization
    1     LS     4,500,000.00       4,500,000.00          
 
                            ii.  
Demobilization
    1     LS     500,000.00       500,000.00          
 
                            iii.  
Clearing of ROW & Temporary Workspace
    395,606     LF     22.17       8,770,585.02          
 
                            iv.  
Grading of ROW & Temporary Workspace
    395,606     LF     14.78       5,847,056.68          
 
                              v.  
Stringing
    395,606     LF     7.39       2,923,528.34          
 
                            vi.  
Bending & Set Up
    395,606     LF     4.43       1,752,534.58          
 
                            vii.  
Laying & Welding (Pipe Gang)
    395,606     LF     22.17       8,770,585.02          
 
                            viii.  
Laying & Welding (Firing Line)
    395,606     LF     22.17       8,770,585.02          
 
                            ix.  
Ditching
    395,606     LF     22.17       8,770,585.02          
 
                              x.  
Coating Field Joints
    395,606     LF     7.39       2,923,528.34          
 
                            xi.  
Lowering-In
    395,606     LF     7.39       2,923,528.34          
 
                            xii.  
Tie-Ins
    395,606     LF     7.39       2,923,528.34          
 
                            xiii.  
Backfill & Clean-up
    395,606     LF     7.39       2,923,528.34          
 
                            xiv.  
Hydrostatic Test, Dewater & Clean
    395,606     LF     2.96       1,170,993.76          
 
                                   
TOTAL UNIT COST (Excluding Mobilization & Demobilization)
$ 147.80     $ 58,470,566.80          
 
                                   
TOTAL LAY COST (Including Mobilization & Demobilization)
$ 63,470,566.80          

         
CONTRACTOR Initials:
                          
COMPANY Initials:
                          

Page 4 of 19



--------------------------------------------------------------------------------



 



Haynesville Expansion
Contractor Submittal
Subpart B — Basic Unit Prices: Pipeline Construction — Miscellaneous

1.   Mainline Block Valve Installation       Provide labor and equipment to
install one (1) prefabricated mainline block valve per the drawings, excluding
all costs covered by Pay Item A, above. Lump sum costs shall include all
clearing, grading, and site compaction to 95% proctor. Installation of valve
assembly including all materials and services required for welding, sandblasting
and coating of all girth welds utilizing field applied CONTRACTOR provided
two-part epoxy. CONTRACTOR to further include any and all labor and equipment
required for trench dewatering (excluding well points, trench shoring and sheet
piling) if required.       Provided herein is the additional cost (above and
beyond costs identified in Subpart A to install one (1) Mainline Block Valve.

         
a. 36” Mainline Block Valve Installation
  $ 60,000.00 each
 
     
 
       
b. 42” Mainline Block Valve Installation
  $ 75,000.00 each
 
     

2.   Launcher Installation       Provide labor and equipment to install one
(1) prefabricated bi-directional Pig launcher/receiver (Trap) per the drawing,
excluding all costs covered by Pay Item A, above. Lump sum costs shall include
all clearing, grading and site compaction to 95% proctor. Installation of valve
assembly including all materials and services required for welding, sandblasting
and coating of all girth welds utilizing field applied CONTRACTOR provided
two-part epoxy. CONTRACTOR to further include any and all labor and equipment
required for trench dewatering (excluding well points, trench shoring and sheet
piling) if required.

Provided herein is the additional cost (above and beyond costs identified in
Subpart A to install a Pig Launcher.

         
a. 36” x42” Launcher Installation
  $250,000.00 lump sum
 
     
 
       
b. 42” x48” Launcher Installation
  $250,000.00 lump sum
 
     

3.   Receiver Installation

    Provide labor and equipment to install one (1) prefabricated bi-directional
Pig launcher/receiver (Trap) per the drawing, excluding all costs covered by Pay
Item A, above. Lump sum costs shall include all clearing, grading and site
compaction to 95% proctor. Installation of valve assembly including all
materials and services required for welding, sandblasting and coating of all
girth welds utilizing field applied CONTRACTOR provided two-part epoxy.
CONTRACTOR to further include any and all labor and equipment required for
trench dewatering (excluding well points, trench shoring and sheet piling) if
required.       Provided herein is the additional cost (above and beyond costs
identified in Subpart A to install a Pig Receiver.

         
a. 36” x42” Launcher Installation
  $250,000.00 lump sum
 
     
 
       
b. 42” x48” Launcher Installation
  $250,000.00 lump sum
 
     

         
CONTRACTOR Initials:
                          
COMPANY Initials:
                          

Page 5 of 19



--------------------------------------------------------------------------------



 



Haynesville Expansion
Contractor Submittal

4.   Installation of Site Specific Crossings       Perform all work necessary to
fabricate and install crossings using the Horizontal Directional Drill
(HDD) method. Per linear foot costs shall include all costs associated with a
four (4) hour pretest and all required labor and equipment to support
CONTRACTOR’s HDD subcontractor during drilling, reaming, pullback, tie-in and
mobilization / demobilization operations for horizontal directional drills.
Included in this price per foot cost shall be all costs associated with site
preparation work (grading, clearing, bore pit excavation), traffic control,
construction of access pads, boring, coating, pulling pipe into place,
hydrostatic testing, drilling fluid disposal, and tie-in work. CONTRACTOR to
further include any and all labor and equipment required for trench dewatering
(excluding well points, trench shoring and sheet piling) if required. CONTRACTOR
to include within unit pricing all clean-up of bore pit areas, removal of any
temporary safety barriers and restoration of any impacted road ROW’s to
pre-construction state. This unit price shall apply to all HDDs greater than 400
feet in length. This Pay Item will apply to all crossings required as part of
the project or as a result of a permitting or regulatory requirement or at the
request of COMPANY.       Provided herein is the additional cost per linear foot
(above and beyond costs identified in Subpart A) to install an HDD.

         
a. 36.000” OD x 0.688” WT HDD
  $610.00   per linear ft
 
     
 
       
b. 42.000” OD x 0.720“/0.750” WT HDD
  $710.00   per linear ft
 
     

5.   Installation of Bored Crossings       Perform all work necessary to
fabricate and install uncased conventionally bored / mini-HDD crossings. Per
linear foot costs shall include all all required labor and equipment to support
CONTRACTOR’s subcontractor during drilling, reaming, pullback, tie-in and
mobilization / demobilization operations for bored crossings. Included in this
price per foot cost shall be all costs associated with site preparation work
(grading, clearing, bore pit excavation), traffic control, construction of
access pads, boring, coating, pulling pipe into place, drilling fluid disposal,
and tie-in work. CONTRACTOR to further include any and all labor and equipment
required for trench dewatering (excluding well points, trench shoring and sheet
piling) if required. CONTRACTOR to include within unit pricing all clean-up of
bore pit areas, removal of any temporary safety barriers and restoration of any
impacted road ROW’s to pre-construction state. This unit price shall apply to
all bores / mini-HDDs under 400 feet in length. This Pay Item will apply to all
crossings required as part of the project or as a result of a permitting or
regulatory requirement or at the request of COMPANY.       Provided herein is
the additional cost per linear foot (above and beyond costs identified in
Subpart A) to install a Bored Crossing.

         
a. 36.000” OD x 0.688” WT Bore
  $525.00 per linear ft
 
     
 
       
b. 42.000” OD x 0.720“/0.750” WT Bore
  $625.00   per linear ft
 
     

         
CONTRACTOR Initials:
                          
COMPANY Initials:
                          

Page 6 of 19



--------------------------------------------------------------------------------



 



Haynesville Expansion
Contractor Submittal

6.   Topsoil Conservation       CONTRACTOR to provide labor and equipment to
separate topsoil as required, per the Environmental Construction Plan and
Procedures, landowner line list requirements or as directed by the COMPANY
representative.       Provided herein is the additional cost per lineal foot
(above and beyond costs identified in Subpart A) to separate topsoil per
requirements defined within this RFP, or as directed by COMPANY.

         
a. Ditch line only to a max. depth of 12”
  $2.00 per linear ft
 
     
 
       
b. Ditch line and Spoil side to a max. depth of 12”
  $2.75 per linear ft
 
     
 
       
c. Full ROW width to a max. depth of 12” (75’ Wide ROW)
  $3.75 per linear ft
 
     
d. Full ROW width to a max. depth of 12” (100’ Wide ROW)
  $4.25 per linear ft
 
     
e. Full ROW width to a max. depth of 12” (125’ Wide ROW)
  $4.75 per linear ft
 
     

7.   Extra Depth Ditch       For excavation of the trench and subsequent
backfilling for pipe below the depth provided for in the Contract Documents, and
as specifically directed by COMPANY’s Representative and not as convenience to
the CONTRACTOR due to clearance requirements for underground appurtenances or
extra depth required to cross ditches, creeks, rivers, etc.       Provided
herein is the additional cost per unit (above and beyond costs identified in
Subpart A) to provide extra depth ditch as directed by COMPANY.

         
a. For 12” more than specified — 36-inch
  $1.50 per linear ft
 
     
b. For 12” more than specified — 42-inch
  $1.75 per linear ft
 
     
 
       
c. For 24” more than specified — 36-inch
  $3.00 per linear ft
 
     
d. For 24” more than specified — 42-inch
  $3.50 per linear ft
 
     
 
       
e. For 36” more than specified — 36-inch
  $9.00 per linear ft
 
     
f. For 36” more than specified — 42-inch
   $12.00 per linear ft
 
     

8.   Cathodic Test Stations       Furnish and install cathodic test stations,
excluding all costs covered by Pay Item A, above. COMPANY to provide all test
station material including conduit, condulet, #12 and #8 THHN color coated wires
and termination box. CONTRACTOR shall provide all labor, equipment and materials
excluding test stations and reference cells and including posts, concrete,
cadweld to complete the installation and to repair any damage to pipeline
coating during cadweld operations.       Provided herein is the additional cost
per unit (above and beyond costs identified in Subpart A) to install cathodic
protection test stations

         
Install cathodic test stations
    $500.00 each
 
       

         
CONTRACTOR Initials:
                          
COMPANY Initials:
                          

Page 7 of 19



--------------------------------------------------------------------------------



 



Haynesville Expansion
Contractor Submittal

9.   Line Marker Signs       Provide labor and equipment to install permanent
pipeline marker signs (COMPANY to furnish signs only). CONTRACTOR to provide all
materials including posts and mounting hardware to install COMPANY supplied
warning signs in accordance with standards contained in the construction
details.       Provided herein is the additional cost per unit (above and beyond
costs identified in Subpart A) to install line marker signs.

         
Install Line Marker
  $150.00 each
 
     

10.   Geometry / Bend Verification Tool       CONTRACTOR to contract with and
perform all work necessary to contract qualified internal inspection company to
run a geometry/bend verification tool upon completion of construction
activities. CONTRACTOR to provide all labor, 3rd party services, equipment and
materials to install, maintain and perform pig run. (TD Williamson, ENDURO and
Precision Pigging are approved vendors.)       Provided herein is the additional
cost (above and beyond costs identified in Subpart A) to perform geometry / bend
verification tool run.

         
a. 36-inch Geo-Tool — Elm Grove
  $120,000.00 each
 
     
 
       
b. 36-inch Geo-Tool — Bienville
  $120,000.00 each
 
     
 
       
c.. 42-inch Geo-Tool
  $150,000.00 each
 
     

11.   Loading, Hauling and Stockpiling / Dumping       For furnishing labor,
equipment and transportation to remove and dispose of surplus and extraneous
materials, as directed by COMPANY, a price of:

         
a. Load and haul up to 1-mile and unload/dump/stockpile Surplus materials:
  $45.00 per ton
 
     
 
       
b. Load and haul up to 1-mile and unload/dump/stockpile Surplus materials:
  $45.00 per ton
 
     
 
       
c. Additional miles to Item 11a above:
  $3.00 per mile
 
     
 
       
d. Additional miles to Item 11b above
  $3.00 per mile
 
     

         
CONTRACTOR Initials:
                          
COMPANY Initials:
                          

Page 8 of 19



--------------------------------------------------------------------------------



 



Haynesville Expansion
Contractor Submittal
Subpart C — Special Unit Prices: Extra Work Only

    ROW / Land Owner Special Requests   1.   Permanent Right-of-Way Fence Gates
      For furnishing labor and material for the installation of permanent
right-of-way fence gates (above and beyond costs identified in Subparts A & B)
per COMPANY’s specifications, a price of:

         
a. Up to 16’ Aluminum Gate (Single)
  $1,200.00 each
 
     
 
       
b. Up to 16’ Aluminum Gate (Double)
  $2,400.00 each
 
     
 
       
c. Up to 16’ Steel Tube Gate (Single)
  $3,600.00 each
 
     
 
       
d. Up to 16’ Steel Tube Gate (Double)
  $6,000.00 each
 
     
 
       
e. Up to 16’ Game Fence Gate (Double)
  $12,000.00 each
 
     

2.   Permanent Pipe Cattle Guard       For furnishing labor and material for the
installation of permanent pipe cattle guard (above and beyond costs identified
in Subparts A & B) per COMPANY’s specifications, a price of:

         
a. 3” diameter pipe
  $7,500.00 each
 
     
 
       
b. 4” diameter pipe
  $8,500.00 each
 
     

3.   Fencing       CONTRACTOR shall supply all labor, equipment and materials to
perform additional fencing/temporary gates as directed by COMPANY
Representative. This pay item includes temporary and permanent fence/gate work
and fence repair/replacement on the pipeline ROW impacted by construction
activities.

         
a. Permanent smooth-wire fencing
  $4.00 per linear ft
 
     
 
       
b. Permanent Barbed 4-wire fencing
  $5.75 per linear ft
 
     
 
       
c. Permanent Game Fence
  $15.00 per linear ft
 
     

4.   Mulching       For providing labor, materials and equipment for mulching as
directed by the COMPANY. Provided herein is the additional cost per lineal foot
(above and beyond costs identified in Subparts A & B) to mulch the ROW.

         
 
  $20.00 per linear ft
 
     

         
CONTRACTOR Initials:
                          
COMPANY Initials:
                          

Page 9 of 19



--------------------------------------------------------------------------------



 



Haynesville Expansion
Contractor Submittal

5.   Seeding       For providing labor, materials and equipment for seeding
(COMPANY to provide seed mixture applications), a price of:

         
a. Drilled
  $600.00 per acre  
 
     
 
       
b. Broadcast
  $550.00 per acre  
 
     
 
       
c. Hydroseeded
  $3,500.00 per acre
 
     

6.   Livestock Crossing       Landowner requirements may necessitate cross
trench access for their livestock. The CONTRACTOR will provide an untrenched
crossing (with break in strung pipe) for such livestock while the trench is
open. The livestock must be able to move safely from one side of the ROW to
another. Temporary fence costs associated with protecting livestock from the
trench will not be included in this unit pay item but in the temporary fencing
pay items below. COMPANY representative must authorize and direct this work in
order for payment to be considered, a price of:

         
 
  $7,500.00 each
 
     

    Permanent / Temporary ROW Access   7.   All Weather Access Road      
CONTRACTOR to provide labor and equipment, as required, to install an all
weather access road comprised of 6” watered in and compacted select road
material being 15 feet in width. CONTRACTOR costs should be inclusive of all 3rd
party costs, labor, equipment and materials.       Provided herein is the
additional cost per lineal foot (above and beyond costs identified in Subparts A
& B) to install an all weather access road as directed by COMPANY.

         
a. All Weather Access Road
  $50.00 per linear ft
 
     
 
       
b. 12” Corrugated Galvanized Culvert
  $3,500.00 each
 
     

    Safety   8.   Safety Fencing       For furnishing labor and materials for
the installation, maintenance and final removal and disposal of high-visibility
orange safety fencing materials, as directed by COMPANY, for protection of
sensitive environmental areas or in accordance with landowner requests, but NOT
including fencing required at excavations.       Provided herein is the
additional cost per linear foot (above and beyond costs identified in Pay
Item A1-1) to install safety fencing.

         
 
  $5.50 per linear ft
 
     

         
CONTRACTOR Initials:
                          
COMPANY Initials:
                          

Page 10 of 19



--------------------------------------------------------------------------------



 



Haynesville Expansion
Contractor Submittal

    Environmental Best Management Practices (BMPs)   9.   Silt Fence       For
furnishing, installing, maintaining and where applicable, final removal and
disposal of silt fences in accordance with all applicable standards and
requirements contained herein, or as directed by COMPANY.       Provided herein
is the additional cost per linear foot (above and beyond costs identified in
Subparts A & B) to install silt fencing.

         
 
  $6.50 per linear ft
 
     

10.   Water Filtration Bags       For furnishing labor and materials for the
installation, maintenance, cleaning and final removal and disposal of water
filtration bags, a price of:

         
 
  $500.00 each
 
     

11.   Staked Straw Bales       For furnishing, installing, maintaining and where
applicable, final removal and disposal of straw or hay bales in accordance with
all applicable standards and requirements contained herein, or as directed by
COMPANY.       Provided herein is the additional cost per unit (above and beyond
costs identified in Subparts A & B) to install staked straw bales.

         
 
  $18.00 each
 
     

    Erosion Control   12.   Jute or Curlex Matting for Erosion Control       For
providing labor, materials and equipment for installing the following as
directed by COMPANY.       Provided herein is the additional cost per square
yard (above and beyond costs identified in Subparts A & B) to install jute or
Curlex matting.

         
a. Jute Mat: Type SC 150
  $6.00 per sq. yard
 
     
 
       
b. Jute Mat: Type DS 150
  $6.50 per sq. yard
 
     
 
       
c. Curlex Mat
  $6.50 per sq. yard
 
     

13.   Permanent Slope Breakers       For furnishing labor, equipment and
materials for the installation of permanent slope breakers (water interceptor
channels), in accordance with all applicable standards and requirements
contained herein, or as directed by COMPANY.       Provided herein is the
additional cost per lineal foot (above and beyond costs identified in Subparts A
& B) to install permanent slope breakers.

         
 
  $3.00 per linear ft
 
     

         
CONTRACTOR Initials:
                          
COMPANY Initials:
                          

Page 11 of 19



--------------------------------------------------------------------------------



 



Haynesville Expansion
Contractor Submittal

14.   Trench Breakers       For furnishing, installing and maintaining complete
sack/ditch breakers in accordance with the standards and requirements contained
herein. This cost shall not include bags used to bench the pipeline (any bags
required for benching shall be included within the base lay price in Subpart A
above).       Provided herein is the additional cost per unit (above and beyond
costs identified in Subparts A & B) to install trench breakers.

         
a. Using sacks with 1/2 cu. ft. of earth
  $3,600.00 each
 
     
 
       
b. Using 3 parts sand to 1 part cement in 1/2 cu. ft. sacks
  $4,000.00 each
 
     
 
       
c. Using polyurethane breakers
  $3,500.00 each
 
     

15.   Rip Rap       For furnishing and installing rip rap for erosion control as
determined by COMPANY, a price of:

         
 
  $70.00 ton
 
     

    Site Preparation   16.   Concrete Supports       For furnishing labor,
equipment and material for reinforced concrete supports or rest blocks for the
pipeline.       Provided herein is the additional cost per unit (above and
beyond costs identified in Subparts A & B) to fabricate and install the
supports.

         
a. Concrete Inplace
  $1,200.00 per cu yd
 
     

17.   Geotextile Underlayment       For furnishing labor and materials for the
installation, maintenance and final removal and disposal of rolled stabilization
material (LINQ GTF 200 or COMPANY approved equal), a price of:

         
 
  $5.50 per. sq. yd
 
     

18.   Crushed Rock — Excluding Removal       For furnishing, placing, spreading,
and compacting of select crushed rock — SB-2 or equivalent for permanent
applications as directed by COMPANY, a price of:

         
 
  $50.00 per ton
 
     

19.   Crushed Rock — Including Removal       For furnishing, placing, spreading
and final removal of select crushed rock — SB-2 or equivalent for temporary
applications and as directed by COMPANY, a price of:

         
 
  $70.00 per ton
 
     

         
CONTRACTOR Initials:
                          
COMPANY Initials:
                          

Page 12 of 19



--------------------------------------------------------------------------------



 



Haynesville Expansion
Contractor Submittal

20.   Sheet Piling       For furnishing, installing, maintaining, and removing
sheet piling as directed by COMPANY, a price of:

         
a. Installed up to 20’ depth (tamped or pushed)
  $700.00 per linear ft
 
     
 
       
b. Installed up to 40’ depth (driven)
  $1,000.00 per linear ft
 
     

21.   Well Points       For furnishing, installing and removing on complete Well
Point system consisting of one pump, up to 75 points, and associated pipe and
fittings as directed by COMPANY, a price of:

         
a. Furnish, Install, & Remove
  $20,000.00 each
 
     
 
       
b. Daily Operating Cost
  $2,500.00 per day
 
     

    Miscellaneous Pipeline Construction   22.   Bags — Minimum 1/2 cubic feet  
    For furnishing, placing and maintaining sand filled bags, as directed by
COMPANY, a price of:

         
 
  $7.50 each
 
     

23.   Sprayed Polymer Coating (Powercrete or COMPANY approved Equal)       For
furnishing all labor, equipment and materials as directed by COMPANY (COMPANY to
furnish pipe) to coat pipe with polymer coating in accordance with COMPANY’s
specifications, a price of:

         
a. 36” Pipe
  $21.00 per linear ft
 
     
 
       
b. 42” Pipe
  $25.00 per linear ft
 
     

24.   Re-bevel Damaged Pipe       CONTRACTOR to provide all labor, equipment and
materials to re-bevel pipe ends prior to accepting pipe. This does not include
any damage found after the CONTRACTOR has accepted delivery of the pipe.
Re-beveling resulting from CONTRACTOR damage or negligence are the CONTRACTOR’s
responsibility and costs for such should have been included in CONTRACTOR’s base
lay price.

         
a. 36” Pipe
  $400.00 each
 
     
 
       
b. 42” Pipe
  $500.00 each
 
     

         
CONTRACTOR Initials:
                          
COMPANY Initials:
                          

Page 13 of 19



--------------------------------------------------------------------------------



 



Haynesville Expansion
Contractor Submittal

25.   Set-On Weights       Provide labor and equipment to haul and install
COMPANY provided set-on weights. CONTRACTOR unit costs shall include all
necessary labor, transportation, materials and equipment associated with
installation of set-on weights. Provided herein is the additional cost per unit
(above and beyond costs identified in pay item A) to install set-on weights.

         
a. 36” Saddle Bag Weight
  $1,200.00 each
 
     
 
       
b. 42” Saddle Bag Weight
  $1,500.00 each
 
     
 
       
c. 36” Concrete Weight
  $1,000.00 each
 
     
 
       
d. 42” Concrete Weight
  $1.300.00 each
 
     

26.   Mats       For furnishing, installing and removing mats as required, to
complete pipeline installation. Provided herein is the additional cost per unit
(above and beyond costs identified in pay item A to install mats.

         
a. 4’ x 8” x 16’ (Dragline Mat)
  $580.00 each
 
     
 
       
b. 8’ x 6” x 16’ (Three Ply Laminated)
  $580.00 each
 
     

27.   Extra Welds       CONTRACTOR shall provide all labor, equipment and
materials for extra welds as directed by COMPANY Representative. Price includes
all work to cut-out weld, re-bevel pipe ends, re-weld and NDT services (2 cuts,
2 re-bevels and 1 weld). Extra welds resulting from CONTRACTOR damage or
negligence are the CONTRACTOR’s responsibility and costs for such should have
been included in CONTRACTOR’s base lay price. Extra welds subject to this pay
item are as follows:

  §   Dent or gouge in pipe must be identified prior to taking receipt.     §  
COMPANY Request

         
a. 36” Pipe
  $4,200.00 each
 
     
 
       
b. 42” Pipe
  $5,500.00 each
 
     

28.   Induction Bends       CONTRACTOR shall provide all labor, equipment and
materials to install COMPANY supplied induction bends.

         
a. 36” Horizontal Induction Bend
  $4,200.00 each
 
     
 
       
b. 42” Horizontal Induction Bend
  $5,500.00 each
 
     

         
CONTRACTOR Initials:
                          
COMPANY Initials:
                          

Page 14 of 19



--------------------------------------------------------------------------------



 



Haynesville Expansion
Contractor Submittal

29.   Foreign Pipeline Crossing (Unidentified)       For furnishing labor and
equipment for locating and crossing unidentified foreign pipelines crossings in
accordance with Regency requirements included herein. CONTRACTOR costs shall
include notification of foreign pipeline / utility operator and compliance with
any site specific requirements of foreign pipeline/utility operator. Further,
CONTRACTOR’s cost shall include all costs associated with coating repairs of
foreign pipeline/utility crossing, extra depth required for crossing separation,
trench dewatering (excluding sheet piling, shoring and well pointing) if
required.       Provided herein is the additional cost per unit (above and
beyond costs identified in Subpart A) to cross unknown foreign pipelines

         
a. 36” Pipe
  $22,000.00 each
 
     
 
       
b. 42” Pipe
  $24,000.00 each
 
     

30.   Open Cut Water Body Crossing       For furnishing labor and equipment for
crossing water bodies, to a maximum depth of 15’, via the open cut method in
accordance with Regency requirements.       Provided herein is the additional
cost per unit (above and beyond costs identified in Subpart A) to cross
creeks/water bodies

         
a. 1-10’ in Width
  $24,000.00 each
 
     
 
       
b. 11-30’ in Width
  $48,000.00 each
 
     
 
       
c. 31-60’ in Width
  $100,000.00 each
 
     
 
       
d. 61-100’ in Width
  $200,000.00 each
 
     

31.   Rock Ditch       RESERVED   32.   Pipeline Padding / Rock Free Backfill  
    RESERVED   33.   Rock Shield       RESERVED

         
CONTRACTOR Initials:
                          
COMPANY Initials:
                          

Page 15 of 19



--------------------------------------------------------------------------------



 



Haynesville Expansion
Contractor Submittal

34.   Construction Crew “Move Around”       If one of the CONTRACTOR’s crews is
unable to continue working due to one of the following occurrences:

  §   Failure of COMPANY to obtain ROW     §   Failure by COMPANY to obtain a
road crossing permit     §   Failure of COMPANY to obtain a railroad crossing
permit     §   Failure of COMPANY to provide needed materials     §   COMPANY
Request

    Then and only then, will the CONTRACTOR be compensated per crew move around
pay items below. All other move arounds are at CONTRACTOR’s risk and expense.
The costs listed below are in addition to the base lay price in Subpart A.

         
a. Clearing & Grading
  $38,000.00 per crew move around
 
     
 
       
b. Stringing
  $16,000.00 per crew move around
 
     
 
       
c. Bending & Set up
  $10,000.00 per crew move around
 
     
 
       
d. Laying & Welding — Pipe Gang
  $45,000.00 per crew move around
 
     
 
       
e. Laying & Welding — Firing Line
  $35,000.00 per crew move around
 
     
 
       
f. Ditching
  $17,000.00 per crew move around
 
     
 
       
g. Coating
  $9,000.00 per crew move around
 
     
 
       
h. Lowering In
  $20,000.00 per crew move around
 
     
 
       
i. Tie-Ins
  $20,000.00 per crew move around
 
     
 
       
j. Backfill & Clean-up
  $23,000.00 per crew move around
 
     

         
CONTRACTOR Initials:
                          
COMPANY Initials:
                          

Page 16 of 19



--------------------------------------------------------------------------------



 



Haynesville Expansion
Contractor Submittal

35.   Construction Crew Stand-by Rate       If one of the CONTRACTOR’s crews is
unable to continue working due to one of the following occurrences:

  §   Failure of COMPANY to obtain ROW     §   Failure by COMPANY to obtain a
road crossing permit     §   Failure of COMPANY to obtain a railroad crossing
permit     §   Failure of COMPANY to provide needed materials     §   COMPANY
Request

    If the CONTRACTOR’s crews have completed any and all other pipeline work and
are unable to complete the work and CONTRACTOR is held up at no fault to the
CONTRACTOR. Then and only then, will the CONTRACTOR be compensated per the pay
items below. All other losses of production are at CONTRACTOR’s risk and
expense. The costs listed below are in addition to the base lay price in Subpart
A.

         
a. Clearing & Grading
  $71,000.00 per day
 
     
 
       
b. Stringing
  $32,000.00 per day
 
     
 
       
c. Bending & Set up
  $17,000.00 per day
 
     
 
       
d. Laying & Welding — Pipe Gang
  $75,000.00 per day
 
     
 
       
e. Laying & Welding — Firing Line
  $75,000.00 per day
 
     
 
       
f. Ditching
  $32,000.00 per day
 
     
 
       
g. Coating
  $18,000.00 per day
 
     
 
       
h. Lowering In
  $34,000.00 per day
 
     
 
       
i. Tie-Ins
  $34,000.00 per day
 
       
j. Backfill & Clean-up
  $46,000.00 per day
 
     
 
       
k. HDD Crew / Support
  $75,000.00 per day
 
     

    Notwithstanding anything herein to the contrary, if the CONTRACTOR’s
clearing crews are unable to continue working from the 36” Bienville Loop to the
42” Winnsboro Loop, the CONTRACTOR will be compensated at $33,500.00 per day
until the clearing crews resume work on the 42” Winnsboro Loop and this amount
shall be the sole and exclusive compensation for any delays so caused.   36.  
Equipment Rentals and Equipment Rate Schedule       With respect to “Extra Work
— Changes” as noted in Contract Documents wherein the Contract Price shall be
adjusted on a Force Account Work basis, for applicable equipment, the individual
classifications and rates for all equipment to be used for which the CONTRACTOR
will be compensated shall be limited to the classifications and rates listed on
the Equipment Rate Schedule set forth herein by CONTRACTOR.       Such rates
cover and include all charges for the use of equipment on a fully maintained
basis, excluding only operating labor, but expressly including all gasoline,
oil, grease and

         
CONTRACTOR Initials:
                          
COMPANY Initials:
                          

Page 17 of 19



--------------------------------------------------------------------------------



 



Haynesville Expansion
Contractor Submittal

    other fuel, supplies, repair parts, repair labor, taxes, license fees,
rentals, supervision, overhead and profit and all other costs incident to the
use of equipment to be furnished by CONTRACTOR.

37.   Performance Bond and Payment Bond:

  37.1   In the event COMPANY elects to require CONTRACTOR to obtain Performance
and/or Labor and Material Bond(s) for this Agreement, COMPANY shall notify
CONTRACTOR of COMPANY’s election upon execution of this Agreement, and
CONTRACTOR shall furnish to COMPANY, within ten (10) days of such notice and
prior to commencing the Work, a Performance Bond, a Payment Bond, and/or Labor
and Material Bond(s), premium for said bond(s) to be paid by COMPANY, in form
satisfactory to COMPANY in a dollar amount equal to the total estimated value
under this Agreement, with surety approved and writing agency approved by
COMPANY, which bond(s) shall guarantee and be conditioned that CONTRACTOR will
faithfully perform promptly and with due diligence all of the terms and
provisions of this Agreement (which shall be incorporated by reference into said
bond). Said guarantee shall include the faithful and diligent performance of all
of the undertakings, obligations and liabilities of CONTRACTOR or any authorized
Subcontractors, arising hereunder, and further guarantee COMPANY against loss by
reason of breach or default in the performance of any obligations by CONTRACTOR
or any authorized Subcontractor. CONTRACTOR shall have no claim to any refund
which may become payable for any premium or any part of a premium or premiums
paid by COMPANY for any bond hereunder.     37.2   No alteration, prepayment,
delay, change, amendment, extension or addition which may be made in the terms
of this Agreement or in the specifications agreed to between COMPANY and
CONTRACTOR and no forbearance on the part of COMPANY shall operate to relieve
any surety from liability on this bond, and notice to surety of any of the same
is specifically waived.     37.3   It is intended that the bond or bonds to be
furnished to COMPANY by CONTRACTOR or hereunder and the insurance to be carried
by CONTRACTOR shall protect COMPANY, its parent and affiliated companies, their
directors, officers, employees, and agents, against any and all liability on
liquidated and unpaid claims; provided, however, that in case any claims are
outstanding against CONTRACTOR, COMPANY at its option, may retain from any money
due CONTRACTOR for the Work, a sufficient amount to indemnify it against loss by
reason of such claims; provided further, that if COMPANY pays CONTRACTOR all
sums of money due it hereunder, the bond(s) furnished by CONTRACTOR to COMPANY
hereunder shall continue in full force and effect and protect COMPANY strictly
in accordance with its terms, notwithstanding such payments by COMPANY to
CONTRACTOR .

         
a. Performance Bond Cost
  $15.00 per $1,000
 
     
 
       
b. Letter of Credit Cost
  $N/A     per $1,000
 
     

         
CONTRACTOR Initials:
                          
COMPANY Initials:
                          

Page 18 of 19



--------------------------------------------------------------------------------



 



Haynesville Expansion
Contractor Submittal
Additional Proposal Information and Response Checklist

     
Force Account Work — Labor and Equipment Rate Sheets Attached
  [     ]
 
   
Organization Chart Attached
  [     ]
 
   
Resumes Attached
  [     ]
 
   
Manpower Schedule Attached
  [     ]
 
   
Construction Equipment List Attached
  [     ]
 
   
Sub-Contractors List Attached
  [     ]
 
   
Detailed Construction Schedule Attached
  [     ]
 
   
Safety Record & Insurance Certificate Attached
  [     ]
 
   
Drug & Alcohol Policy Attached
  [     ]
 
   
Workload & Commitments Attached
  [     ]
 
   
Site Investigation & Representation Attached
  [     ]

                  CONTRACTOR Price Gregory International, Inc.   
 
                ADDRESS 15660 N Dallas Pkwy., Suite 300, Dallas, TX 75248 
 
                PHONE 972-858-8800   FAX 972-858-7871   
 
           
 
  BY       DATE 7/28/08
 
           
 
      C. S. Hardwick, Jr.    
 
                TITLE Sr. Vice President  

         
CONTRACTOR Initials:
                          
COMPANY Initials:
                          

Page 19 of 19



--------------------------------------------------------------------------------



 



EXHIBIT C TO THE PIPELINE CONSTRUCTION CONTRACT
DATED                     
BETWEEN PRICE GREGORY INTERNATIONAL, INC.
AND
REGENCY INTRASTATE GAS LLC
SCOPE OF WORK
Exhibit C
Page 1 of 20

 



--------------------------------------------------------------------------------



 



  1.0   GENERAL         All labor, materials, and other goods and services
supplied or performed in accordance with this scope of work (“SOW”) shall be
provided in accordance with Pipeline Construction Contract between Price Gregory
International, Inc. (Contractor) and Regency Intrastate Gas LLC (COMPANY). All
capitalized terms used herein shall have the meaning set forth in the Special
Provisions to the Contract or in Exhibit A, to the Contract, General Conditions.
This SOW shall constitute Exhibit C to the Contract.         All Work performed
under this SOW shall be carried out in a safe, responsible, and workmanlike
manner. CONTRACTOR shall maintain an alcohol and drug free work force for this
project. COMPANY Representatives may require additional measures as deemed
necessary to ensure safety of life, property, or the environment.         Any
Work subcontracted by CONTRACTOR shall be subject to the approval of COMPANY.
CONTRACTOR shall utilize employees and subcontractors that are competent and
have sufficient knowledge of the code requirements and experience in their field
to construct a safe, operable pipeline in compliance with applicable codes and
standards.         COMPANY is not responsible for loss of livestock or accidents
during the course of this project. Appropriate measures shall be taken in
accordance with all state and federal regulations to prevent adverse impact to
areas of archaeological or historical significance. Should an area of potential
archaeological or historical significance be discovered during construction,
construction activity shall stop immediately at the location, and the COMPANY
shall be immediately notified. CONTRACTOR shall be compensated only for the
crew(s) involved in the shutdown and only for the cost to move around the site
if construction can be continued.         CONTRACTOR shall submit a copy of its
CONTRACTOR’s Safety Manual for review by COMPANY. Failure of CONTRACTOR to
adhere to CONTRACTOR’s or COMPANY’s Safety Practices for any reason, will
constitute grounds for dismissal of the personnel in violation, or CONTRACTOR if
applicable.         CONTRACTOR shall provide all necessary personal protection
equipment (hard hats, safety glasses, work boots, etc.) to be worn by all
personnel while performing the Work. CONTRACTOR shall provide first aid
facilities, equipment, and personnel for treating injuries. CONTRACTOR’s
employees must wear shirts and long pants while performing the Work. The wearing
of shorts, cutoffs, sandals, etc. is prohibited. Flame resistant clothing
(FRC) is required when working inside any COMPANY facility or a location
designated by COMPANY All accidents or injuries incurred by CONTRACTOR’s
employees while performing the Work must be reported by the affected employee to
a supervisor, who must notify a COMPANY Representative of the accident or injury
immediately. A preliminary safety incident report shall be provided to a COMPANY
Representative as soon as possible. A fully documented safety incident report
shall be completed within 24 hours. CONTRACTOR is responsible for providing
proper medical coverage and emergency transportation for all employees under its
control.

Exhibit C
Page 2 of 20

 



--------------------------------------------------------------------------------



 



      CONTRACTOR’s personnel are prohibited from fighting or any “horseplay”
while performing the Work and are prohibited from bringing any firearms, drugs,
or alcoholic beverages to the work-site. No smoking shall be allowed at any
COMPANY facilities or rights-of-way except in approved designated areas.        
Dry chemical fire extinguishers shall be provided by the CONTRACTOR at all times
on the job site. It is the responsibility of the CONTRACTOR to provide an
adequate number of dry-chemical fire extinguishers when workers are in any areas
that may contain fire hazards (including pipeline excavations, confined spaces,
spill sites, etc.) These extinguishers shall be filled and maintained by
CONTRACTOR in accordance with manufacturer’s guidelines. The CONTRACTOR shall
provide adequate fire watch during the pipeline construction to prevent any
grass fires that may ignite. All costs relating to the necessary equipment
(water truck, etc.) shall be included in the CONTRACTOR’s bid submission.      
  It is the responsibility of the CONTRACTOR to develop a Hazard Communication
Plan and to inform its employees of the protective measures for working safely
with the chemical substances that may be encountered on the job. CONTRACTOR
shall be responsible for supplying all Material Safety Data Sheets (MSDS) for
materials supplied and used on this job, as well as for materials in any nearby
facility or parallel pipeline(s). A copy of all MSDSs for CONTRACTOR furnished
materials shall be submitted to the COMPANY Representative. A copy of all MSDSs
shall be maintained on the job site at all times.         All hazardous wastes
shall be disposed of through a licensed hazardous waste disposal firm. All waste
streams shall be identified prior to commencement of the Work. No open hazardous
waste containers may be installed indoors. All hazardous waste containers must
be placed within containment.         The Work to be performed consists of all
activities necessary for the construction of the following:

Elm Grove Pipeline Construction — Installation of approximately 21 miles of 36”,
O.D. x 0.500” W.T. and 0.688” W.T. API 5L X-70, steel high pressure gas pipeline
from the Elm Grove Plant to the Woodardville Valve Station.
Bienville Loop Construction — Installation of approximately 25 miles of 36”,
O.D. x 0.500” W.T. AND 0.688” W.T. API 5L X-70, steel high pressure gas pipeline
from the Woodardville Valve Station to tie-in point on the existing Regency 30”
Winnsboro Header (Bear Creek Valve Station).
Winnsboro Loop Construction — Installation of approximately 75 miles of 42”,
O.D. x 0.500” W.T. AND 0.600” W.T. AND 0.720” W.T. API 5L X-70, steel high
pressure gas pipeline from the Bear Creek Valve Station to the existing
Regency-Columbia Gulf Meter Station.
Exhibit C
Page 3 of 20

 



--------------------------------------------------------------------------------



 



  1.1   NOTIFICATIONS         The CONTRACTOR is required to notify COMPANY one
(1) week prior to commencing any phase of the Work as detailed in these
Specifications. The CONTRACTOR shall also keep COMPANY Representative informed
regarding the location of all work crews, on a daily basis, as well as
immediately notify COMPANY Representative regarding work stoppages or shutdowns.
        The CONTRACTOR shall notify, in writing, both COMPANY Representative and
the authority having jurisdiction over any road, railway, canal, drainage ditch,
river, foreign pipeline, or other utility, at least 48 hours (excluding
Saturdays, Sundays, and Statutory Holidays), or as specified on the applicable
permit(s), prior to commencement of pipeline construction, in order that the
said authority may appoint an Inspector to ensure that the crossing is
constructed in a satisfactory manner. Copies of the written notification shall
be forwarded to COMPANY Representative. The CONTRACTOR shall also make personal
contact with authority’s representative, allowing sufficient time to permit an
Inspector to be present at the crossing site, at the time of commencement of
construction.         Prior to starting the Work, the CONTRACTOR shall notify
all utilities within the area using the respective state’s One Call System.
Federal or State Departments of Transportation and County road departments may
also require a Certificate of Insurance from the CONTRACTOR specifying certain
minimum insurance coverage for work at road crossing sites, which CONTRACTOR
shall provide in accordance with all applicable rules and regulations..        
COMPANY will assume the cost of third party inspection by the owner / operator
of a foreign pipeline or other utility crossings to the extent that inspection
is required for the actual installation of a crossing. However, when personnel
are mobilized to a particular crossing site and the foreign pipeline or other
utility crossing installation is delayed or postponed by the CONTRACTOR, the
CONTRACTOR shall be responsible for any and all third party inspection costs and
expenses incurred.         The CONTRACTOR shall make arrangements for the
movement of pipe, other materials and all equipment on county / State roads with
the appropriate parish / State officials before hauling commences.         The
CONTRACTOR shall ensure that it is aware of all state and parish weight
restriction by-laws in force and that these by-laws are strictly adhered to. The
CONTRACTOR will secure and comply with necessary permits to haul materials and
equipment to complete the Work. The CONTRACTOR shall repair and pay for any
damage done to any road that crosses the ROW due to CONTRACTOR’s negligence.

Exhibit C
Page 4 of 20

 



--------------------------------------------------------------------------------



 



      The CONTRACTOR may be required by the Railway Companies to corporately
execute an Acknowledgment of Liability to the Railway, COMPANY and to third
parties for damage, injuries, and death resulting from the CONTRACTOR’s
operations. The Railway Companies may also require a Certificate of Insurance
specifying certain minimum insurance coverage for work at the railway crossing
sites and that the Railway and COMPANY be named as an Insured.        
CONTRACTOR shall immediately notify COMPANY Representative of any instance of
non-compliance with these specifications.         CONTRACTOR shall immediately
notify COMPANY Representative of any spill of a potentially hazardous substance.
        CONTRACTOR shall immediately notify COMPANY Representative if
potentially contaminated soils are encountered.         CONTRACTOR shall
immediately notify COMPANY Representative of the discovery of previously
unreported historic property, other significant cultural materials, or suspected
human remains uncovered during pipeline construction activities.         At
least five working days prior to commencing hydrostatic testing activities,
CONTRACTOR shall notify COMPANY Representative of any changes in the detailed
test plan regarding intent to appropriate water from, or discharge water to,
specific water bodies for the purpose of hydrostatic testing or to appropriate
water for directional drilling.     1.2   RECORDS         Pipeline Safety
Regulations (U.S. Department of Transportation) and Regulatory Agency
regulations require that COMPANY preserve certain records and file
as-constructed drawings of the pipeline facilities. CONTRACTOR shall cooperate
with development and documentation of records as requested by COMPANY
Representative.         CONTRACTOR shall keep and furnish complete records of
all phases of the hydrostatic testing program. CONTRACTOR shall record on a
daily and monthly basis, water used for horizontal directional drills.        
CONTRACTOR shall -provide adequate notice to COMPANY Representative, prior to
beginning trench dewatering activities so COMPNAY may record the date, time,
location, total volume, maximum rate, and methods of all water discharged to the
ground or surface water in association with trench dewatering, as required.

Exhibit C
Page 5 of 20

 



--------------------------------------------------------------------------------



 



      CONTRACTOR shall provide an electronic as-built report for each horizontal
directional drill and also provide documentation for horizontal and guided
bores.         CONTRACTOR shall maintain an inventory and use record for all
explosives and detonating caps which shall be reconciled at the end of each
working day, and shall include the number of misfires and their disposition. The
inventory and use record shall be available for inspection by COMPANY and
jurisdictional authorities at all times.         CONTRACTOR shall complete a
Caliper Survey Report detailing the time and activities for completing the
caliper surveys. The report shall include a summary review/analysis of all
findings and/or actions resulting from the caliper pig survey.        
CONTRACTOR shall remove seed labels, as each bag is emptied, and submit the
labels to COMPANY Representative at the time of seeding.         CONTRACTOR
shall provide written acknowledgement from appropriate State / parish
road/bridge authorities acknowledging their satisfaction with conditions of
roads and bridges after movement of equipment at roads/bridges crossed by the
ROW by CONTRACTOR as a condition of retainage payment.     1.3   RIGHT-OF-WAY
AND APPROVED WORK AREA         COMPANY will provide a permanent right-of-way
within which the pipeline system shall be located and installed. For the
CONTRACTOR’s construction operations, COMPANY will provide additional temporary
work-space, as specified in Right-of-Way Agreements or as shown on the Project
Drawings. COMPANY will typically provide a 110 foot wide construction
right-of-way for 36”, typically comprised of a 50-foot wide permanent easement,
a 50-foot wide temporary work-space on working side and a 10-foot wide temporary
work-space on spoil side overlapping COMPANY’s existing easement on the 36”
Bienville Loop. COMPANY will typically provide a 125-foot wide construction
right-of-way for 42” typically comprised of a 50-foot wide permanent easement, a
60-foot temporary work-space on wide working side and a 15-foot wide temporary
work-space on spoil side overlapping COMPANY’s existing easement during the
installation phase of the pipeline. All Work shall be conducted within the
approved construction right-of-way and temporary extra work-space limits.
Additional extra work-spaces will be provided at road crossings, water body
crossings, wetland crossings and railroad crossings as depicted on the Project
Drawings. Any activities conducted outside the approved construction
right-of-way may result in immediate TERMINATION of the parties involved. No
clearing, grading or other construction activities shall occur outside approved,
surveyed and flagged or staked work areas without prior written approval from
COMPANY Representative. Unless previously authorized in writing by COMPANY
Representative, all costs for damages of any kind or character whatsoever
resulting from the use of further temporary work-space shall be borne by the
CONTRACTOR.

Exhibit C
Page 6 of 20

 



--------------------------------------------------------------------------------



 



      The Special ROW Provisions provides detailed instructions concerning
access, right-of-way clearing and restoration. The CONTRACTOR shall be
controlled and bound by any and all provisions or instructions contained in the
Special ROW Provisions.         The CONTRACTOR shall be responsible for
preparing the permanent right-of-way, the temporary work-space and any site
access for construction. This Work preparation includes but is not limited to
clearing timber and brush, grading where required, erecting temporary fences,
gaps and barricades, installing ramps, culverts, etc. The CONTRACTOR shall
maintain all temporary fences and gates. In addition, the CONTRACTOR shall be
responsible for carefully dismantling and restoring all fencing at any existing
fence line, foreign pipeline or utility facilities.         The CONTRACTOR shall
note that work-space may be limited wherever physical barriers exist (i.e.
trees, buildings, ponds, aboveground structures, etc.) or in sensitive areas as
described in the Contract Documents, the Special ROW Provisions and the
Drawings. These barriers may limit the full availability of the work-space. The
CONTRACTOR shall allow for such partial restrictions and plan its operations
accordingly. The work-space that has been arranged by COMPANY is shown on the
Project Drawings and/or in the Special ROW Provisions.         All approved
access roads and routes, both public and private, and ancillary sites shall be
maintained by the CONTRACTOR. The CONTRACTOR, at its sole expense, shall restore
state, parish, private and access roads, bridges and ancillary sites
intersecting the ROW to their pre-construction condition. This work shall meet
with the approval of the applicable landowner(s) and/or regulatory agencies.    
    The CONTRACTOR shall notify COMPANY Representative upon contract award where
ramps across railways will be required for construction access. Application
procedures will differ, depending on the railway owner. At no time shall the
CONTRACTOR contact Railway Companies without first notifying COMPANY
Representative.         The CONTRACTOR is responsible for all costs associated
with traffic control.         The CONTRACTOR shall minimize the use of the full
temporary work-space width to the extent practicable. Where wetlands are
encountered, every effort shall be made to minimize the extent of work-space
utilization through the wetlands with a view to minimizing the disruption of
natural habitat.

Exhibit C
Page 7 of 20

 



--------------------------------------------------------------------------------



 



      The CONTRACTOR is responsible for all Right-of-Way clean up and shall
either haul all brush and timber from Right-of-Way or burn in place.         The
CONTRACTOR shall ensure that construction through agricultural areas is
completed in a manner that minimizes interference or inconvenience to
landowners/tenants and their agricultural operations. Landowner/tenant access to
their property shall be maintained at all times including providing openings in
the topsoil and spoil piles and leaving ditch plugs across the trench at various
locations as necessary.     1.4   SURVEY         COMPANY survey crews and/or
survey consultants and survey equipment will occupy the right-of-way during the
pipeline construction. The CONTRACTOR is required to ensure the safety of these
individuals and their equipment. Working after dark or during inclement weather
may require special precautions.         To determine the lateral location of
the pipeline within the right-of-way and to record the longitudinal location of
each component of the pipeline, COMPANY requires access to survey monuments
established along the pipeline right-of-way. The CONTRACTOR shall preserve and
avoid obstructing said monuments.         While COMPANY endeavors to provide
sufficient survey staff to keep pace with the pipe laying progress of the
CONTRACTOR, the CONTRACTOR’s cooperation is required to effectively obtain the
necessary information without unduly retarding the progress of the CONTRACTOR.  
      The CONTRACTOR shall keep COMPANY on-site staff informed of the location
and extent of work it proposes to attempt daily in order that COMPANY may make
arrangements to have sufficient survey personnel at the work location to keep
pace with the pipe laying operation. COMPANY will not be responsible; however,
for any reduction in progress due to the CONTRACTOR’s failure to keep COMPANY
Representative informed.         Where joints of pipe are cut, it shall be the
CONTRACTOR’s responsibility to ensure that the pipe and heat numbers of the
parent joint are transferred to the cut end or ends of the parent joint as well
as to both ends of all pups resulting from the cutting.         The pipeline
route and the location of valves and other appurtenances are shown on the
Project Drawings furnished by COMPANY and shall be surveyed by COMPANY and
marked by stakes. The centerline of the proposed pipeline, right-of-way limits
and temporary work-space limits will be indicated by stakes set at intervals of
approximately 200 feet. Stakes will also be set at all points of intersection
(P.I.’s) left or right. Signage will also be installed to identify wetland
boundaries and work exclusion or restricted activity areas.

Exhibit C
Page 8 of 20

 



--------------------------------------------------------------------------------



 



      The CONTRACTOR shall construct the Work in accordance with the signage and
stakes and shall be charged with full responsibility for conformity and
agreement of the Work with such signage and stakes.         COMPANY shall have
the right to make minor deviations in the pipeline route and such changes shall
in no manner alter the terms of compensation payable under the Contract except
as they are affected by linear measurements of the work completed. The
CONTRACTOR shall be held responsible for the preservation of all stakes and
marks. If any of the stakes or marks or legal bars are carelessly or willfully
destroyed or disturbed by the CONTRACTOR, its employees or by a subcontractor,
the cost of replacing them shall be borne by the CONTRACTOR.         Where
stakes or signage are removed for clearing, grading, cutting, topsoil removal,
to permit equipment to move along the route, or for any other reason, the
CONTRACTOR shall be responsible for re-establishing the staked line, signage, or
some other suitable reference to allow correct line location for construction.  
      The CONTRACTOR shall perform necessary field surveys for the proper
grading of the trench and the bending of pipe, for locating existing underground
facilities, and for other pipeline installations except for such field survey
work as is specified to be performed by COMPANY.     1.5   EXISTING FOREIGN
UNDERGROUND FACILITIES         The CONTRACTOR shall, at its own expense, confirm
or determine in advance of actual construction the precise location and actual
depth of all utilities and subsurface structures that either cross or are in
close proximity to the proposed pipeline.     1.6   COMPLIANCE WITH ALL
AUTHORITIES         The CONTRACTOR shall comply with all the regulations, codes
and laws of the various local, Parish, State and Federal Governments and other
bodies having jurisdiction that may be encountered in the course of carrying out
the Work.         The CONTRACTOR shall provide flag persons and shall supply,
install and maintain all temporary signs and other devices necessary for warning
road users of construction activities. Such signs and devices and placement
thereof shall conform to the specifications of the agency having jurisdiction
over the crossing. In addition, the CONTRACTOR shall comply with all State
regulations respecting such devices for the particular State in which the Work
is being performed.

Exhibit C
Page 9 of 20

 



--------------------------------------------------------------------------------



 



  1.7   APPEARANCE OF RIGHT-OF-WAY         At no time shall litter be allowed to
accumulate for more than one day at any location on the right-of-way. The
CONTRACTOR shall provide a daily garbage detail with each major construction
crew to keep the right-of-way clear of trash, waste from coating products, pipe
rings, skids, defective materials and all construction and other debris
immediately behind its operations to the satisfaction of COMPANY, landowners and
tenants. Paper from wrapping or coating products or lightweight items shall not
be permitted to be scattered around by the wind. The right-of-way shall be
maintained in a clean, neat condition at all times.         The traveled
surfaces of roads, streets, highways, etc. (and railways when applicable) shall
be cleaned free of mud, dirt or any debris immediately after such material has
been deposited by equipment traversing these said roads or exiting from the
right-of-way.     1.8   CONFINEMENT TO WORK AREA         Pipeline construction
activities shall be confined to the right-of-way, temporary work-space, and
additional temporary work-space and approved access routes. CONTRACTOR transport
and service vehicles parked along the right-of-way shall be located so as not to
impede progress of the Work, or in any way prevent ready access of COMPANY
Representative, surveyors, and third party inspection crews.         Parking of
vehicles along public roads will not be allowed to avoid interference to the
public.     1.9   WELDER QUALIFICATION & TESTING         CONTRACTOR shall
include in their price all costs (labor and equipment) for qualification and
testing of welders.     1.10   WORKING TIME         In general, CONTRACTOR’s
schedule shall reflect a minimum of six (6) days per week (Monday-Saturday), ten
(10) hours per day work week and any additional work hours or days that are
necessary to meet the Construction Schedule, and shall include all overtime,
split work shifts, and shift work required by CONTRACTOR in performing the Work
in order to maintain the Construction Schedule or to recover lost time according
the Construction Schedule.

Exhibit C
Page 10 of 20

 



--------------------------------------------------------------------------------



 



  1.11   WARRANTY         COMPANY may elect to have CONTRACTOR correct or cause
to be corrected any of the services of CONTRACTOR, its employees, or
subcontractors which fail to meet such standards where (i) such failure appears
during the performance of CONTRACTOR’s services or within one (1) year from the
date of completion of CONTRACTOR’s service, and (ii) COMPANY notifies CONTRACTOR
of any such failure within thirty (30) days following the discovery thereof, but
in no event later than thirteen (13) months from the completion of CONTRACTOR’s
services requiring corrections. Any such corrections of the services shall be at
no cost to COMPANY. The CONTRACTOR shall be responsible at its own expense to
re-backfill any sections of the construction right-of-way that sink from the
first heavy rain. The COMPANY will contact the CONTRACTOR in the event such
repairs are necessary and the CONTRACTOR shall make prompt repairs.

2.0   PROJECT SCOPE OF WORK       CONTRACTOR hereby proposes and agrees to
undertake the Work as defined and specified in the Documents. Exhibit B to the
Contract, Unit Price Summary is divided into three (3) parts. Subpart A entitled
“Basic Unit Prices: Pipeline Construction”, Subpart B entitled “Basic Unit
Prices: Pipeline Construction — Miscellaneous”, and Subpart C entitled “Special
Unit Prices: Extra Work Only” and will be paid from the first unit installed.  
    The prices set forth in Subpart A “Basic Unit Prices: Pipeline Construction”
to the Unit Price Summary (“Base Lay Prices”) shall be based on a construction
commencement date on or about May 1, 2009. Estimated distances and quantities
are no guarantee as to actual footages or quantity of work or services to be
provided by the CONTRACTOR.       The Basic Unit Prices: Pipeline Construction
(Subpart A) of the Unit Price Summary (Exhibit B to the Contract) shall be
CONTRACTOR’s complete bid for all costs to complete the Pipeline Construction
portion of the Work. CONTRACTOR will be paid for actual units installed. The
Special Unit Prices (Subpart C) shall apply to “Extra Work”

  2.1   Elm Grove Pipeline — Construction of approximately 110,352 feet of
36-inch Pipeline

  •   Construct and install approximately 96,406 feet of 36.000” O.D. x 0.500”
W.T., X-70 pipeline via the conventional open cut method. The line pipe will be
coated with 14-16 mils of FBE and will be in quadruple random lengths.     •  
Construct and install approximately 8,146 feet of 36.000” O.D. x 0.688” W.T.,
X-70 pipeline via the conventional open cut method. The line pipe will be coated
with 14-16 mils of FBE and will be in quadruple random lengths.     •  
Construct and install approximately 5,800 feet of 36.000” O.D. x 0.688” W.T.,
X-70 pipeline via the HDD Method. The HDD/Bore pipe will be coated with 14-16
mils of FBE and 30 mils of an Abrasive Resistant Overlay (ARO).     •   Install
a 36 x 42 inch prefabricated launcher at the Elm Grove Compressor Station per
COMPANY Drawings.

Exhibit C
Page 11 of 20

 



--------------------------------------------------------------------------------



 



  •   Install a 36 x 42 inch prefabricated receiver at the Woodardville Valve
Station per COMPANY Drawings.     •   Install one (1) 36-inch prefabricated
Mainline Block Valve Assembly per COMPANY Drawings.

  2.2   Bienville Loop — Construction of approximately 132,714 feet of 36-inch
Pipeline

  •   Construct and install approximately 119,572 feet of 36.000” O.D. x 0.500”
W.T., X-70 pipeline via the conventional open cut method. The line pipe will be
coated with 14-16 mils of FBE and will be in quadruple random lengths.     •  
Construct and install approximately 7,082 feet of 36.000” O.D. x 0.688” W.T.,
X-70 pipeline via the conventional open cut method. The line pipe will be coated
with 14-16 mils of FBE and will be in quadruple random lengths.     •  
Construct and install approximately 6,060 feet of 36.000” O.D. x 0.625” W.T.,
X-70 pipeline via the HDD Method. The HDD/Bore pipe will be coated with 14-16
mils of FBE and 30 mils of an Abrasive Resistant Overlay (ARO).     •   Install
a 36 x 42 inch prefabricated launcher at the Woodardville Valve Station per
COMPANY Drawings.     •   Install a 36 x 42 inch prefabricated receiver at the
Bear Creek Valve Station per COMPANY Drawings.     •   Install one (1) 36-inch
prefabricated Mainline Block Valve Assembly per COMPANY Drawings.

  2.3   Winnsboro Loop — Construction of approximately 395,606 feet of 42-inch
Pipeline

  •   Construct and install approximately 331,582 feet of 42.000” O.D. x 0.500”
W.T., X-70 pipeline via the conventional open cut method. The line pipe will be
coated with 14-16 mils of FBE and will be in quadruple random lengths.     •  
Construct and install approximately 43,449 feet of 42.000” O.D. x 0.600” W.T.,
X-70 pipeline via the conventional open cut method. The line pipe will be coated
with 14-16 mils of FBE and will be in quadruple random lengths.     •  
Construct and install approximately 20,575 feet of 42.000” O.D. x 0.720” W.T.,
X-70 pipeline via the HDD Method. The HDD/Bore pipe will be coated with 14-16
mils of FBE and 30 mils of an Abrasive Resistant Overlay (ARO).     •   Install
the 42 x 48 inch prefabricated launcher at the Bear Creek Valve Station per
COMPANY Drawings.     •   Install the 42 x 48 inch prefabricated receiver at the
Columbia Gulf Interconnect Site per COMPANY Drawings.     •   Install five
(5) 42-inch prefabricated Mainline Block Valve Assembly per COMPANY Drawings.

Exhibit C
Page 12 of 20

 



--------------------------------------------------------------------------------



 



3.0   SCOPE OF WORK (CONTRACTOR’S)

  3.1   General

    Right-of-Way

  •   Unless indicated otherwise in the Special ROW Provisions, CONTRACTOR shall
remove or burn from ROW all brush and trees removed during the process of ROW
clearing and grading operations. This requirement further applies to all brush
and trees removed for preparation of both bore sites, above ground facilities,
HDD or Guided Bore drill sites and all other temporary work-space as required to
complete pipeline construction activities.     •   CONTRACTOR shall be
responsible for contacting all Production Companies along the proposed pipeline
routes, who have small diameter flow lines that cross the proposed route. The
One-Call system as required by the State shall assist in performing this action
but the CONTRACTOR is still responsible for contacting all companies.     •  
Where required by the Project Drawings and Construction Line List, CONTRACTOR
shall top soil the ditch line to a maximum depth of 12 inches. Top soil and
sub-soil shall be placed a sufficient distance apart so that proper soil
segregation is maintained at all times.     •   CONTRACTOR shall comply with all
landowner restrictions and confine work activities to COMPANY staked temporary
work-space. CONTRACTOR is responsible for any and all damage payments levied for
non-compliance with landowner restrictions.     •   CONTRACTOR will restrict all
vehicle traffic to public roads and highways. CONTRACTOR is responsible for any
landowner negotiations for private road use for ROW ingress/egress and
CONTRACTOR is responsible for any and all road damage repairs resulting from
CONTRACTOR negotiated use.     •   CONTRACTOR is responsible for developing any
required traffic control plans (flagmen, properly placed warning signs, etc),
where applicable, and insuring that any road impacted by drilling operations
remain mud or debris free.     •   CONTRACTOR shall install 16’ gates at each
fence crossing or as otherwise directed by the COMPANY.

    Construction

  •   CONTRACTOR shall perform Work in accordance with COMPANY Pipeline
Construction Specifications (attached to the Contract as Exhibit D).     •  
CONTRACTOR shall comply at all times with all requirements set forth in each of
the Exhibits to the Contract.     •   CONTRACTOR shall be responsible for
testing welders per COMPANY Pipeline Construction Specifications. COMPANY will
provide required test pipe.     •   Pipeline shall be installed with a minimum
depth of cover of 36” or as depicted in the Project Drawings (attached to the
Contract as Exhibit G) and Special ROW Provisions. Any additional depth of
cover, as directed by a COMPANY representative, will be paid under Subpart C of
the Unit Price Summary, “Special Unit Prices: Extra Work Only.”

Exhibit C
Page 13 of 20

 



--------------------------------------------------------------------------------



 



  •   CONTRACTOR shall install COMPANY-provided materials for installation as
provided for in the Project Drawings.     •   CONTRACTOR shall include in the
mainline installation price the equipment, personnel, services, and supervision
required to complete foreign pipeline crossings as identified on the alignment
sheets.     •   CONTRACTOR shall include in the mainline installation price the
equipment, personnel, services and supervision required to field bend the pipe.
    •   CONTRACTOR responsible for any pipe modifications that may be required
for field bend lengths, pipe re-beveling and coating repair resulting from field
bending operations.     •   Where possible, CONTRACTOR shall leave lease roads,
ranch roads, or other unpaved roads in place until just before lowering in. Once
the pipe has been lowered in, CONTRACTOR shall backfill the road to allow for
normal vehicular passage.     •   CONTRACTOR shall prepare and coat all girth
welds per COMPANY-approved procedures and practices as defined in the
Construction specifications. NO deviations from either surface preparation or
coating systems will be considered.     •   CONTRACTOR shall install
COMPANY-provided test leads and pipeline markers as shown on the Project
Drawings and will be reimbursed as shown in Subpart A of the Unit Price Summary,
Basic Unit Prices: Pipeline Construction.     •   CONTRACTOR shall install
cathodic protection test stations and include all associated costs, as required
by COMPANY representative. CONTRACTOR is responsible for installation of test
leads to pipeline per the Pipeline Construction Specifications. CONTRACTOR, for
foreign pipeline crossings, to provide and install #8 THHN for test lead and
install test station at nearest fence line/road crossing. CONTRACTOR shall make
one complete wrap of pipeline with test lead pulling test lead “Back-through”
wire loop for all test station connections to the pipeline.     •   CONTRACTOR
shall provide all labor and equipment required for clean-up of pit areas,
removal of any temporary safety barriers and restoration of any impacted road
ROW’s to pre-construction state.     •   CONTRACTOR shall install Mainline Block
Valve at the location(s) depicted on the alignment sheets.     •   CONTRACTOR is
responsible for all footings/foundations and supports as required.     •  
Procurement and installation of site fence will be completed by others, and is
NOT part of CONTRACTOR’s SOW.     •   Prior to the completion of any work or
task that requires or involves open flames or any other sources of heat that
could ignite flammable or combustible materials in the work area (“Hot Work,”)
CONTRACTOR shall be responsible for development of a detailed job plan and
submittal to COMPANY Representative for approval. No Work activities will take
place within the station until the work plan has been approved by COMPANY. All
Work inside of COMPANY’S facilities will follow Station Construction procedures
(i.e. hydro excavating, job plan, Flame Retardant Clothing, Hot Work Permit,
etc. if applicable)

Exhibit C
Page 14 of 20

 



--------------------------------------------------------------------------------



 



    Materials

  •   COMPANY will be responsible for delivering all pipe to the pipe yards.
CONTRACTOR shall be responsible for coordinating with the COMPANY’s
REPRESENTATIVE for loading pipe stringing trucks.     •   CONTRACTOR is
responsible for loading/unloading of all materials at the Minden yard and
ensuring that they are properly stored and protected from damage. Any damage to
materials that occurs after acceptance is the responsibility of the CONTRACTOR.
At the conclusion of project, CONTRACTOR is responsible for moving surplus
material back to the Minden yard.

    Bores / HDDs

  •   COMPANY will provide road bore pipe in 80’ joints. COMPANY recommends that
CONTRACTOR evaluate each bored crossing in an attempt to minimize bore
distances. ANY bore lengths greater than the distance from ROW boundary to ROW
boundary will require written approval by COMPANY Representative.     •  
CONTRACTOR shall bore all State roads, Parish roads, railroads or other
crossings as required by COMPANY. State and Parish roads shall be installed per
applicable permit requirements. Railroad crossings shall be installed a minimum
of 11’ below the rail base or deeper as required by the License Agreement with
the Railroad Company.     •   CONTRACTOR is responsible for sub-contracting a
qualified horizontal directional drilling company and/or road boring company.  
  •   CONTRACTOR shall provide all labor and equipment required for site
preparation work (grading, clearing, bore pit excavation), traffic control,
construction of access pads, boring, coating, pulling pipe into place,
hydrostatic testing, and tie-in work.     •   Due to location of HDD or guided
bore, CONTRACTOR may be required to “move-around” mainline construction
activities. CONTRACTOR should incorporate any associated cost with the
move-around in their base-lay price. CONTRACTOR will not be paid for any HDD or
guided bore move-around cost.     •   CONTRACTOR is responsible for transport of
drilling mud to a COMPANY-approved disposal site and for disposal. Drilling mud
disposal on the pipeline ROW will NOT be permitted.     •   CONTRACTOR will
perform a pre-test of HDD pipe for a minimum of 4 hours. COMPANY will secure
applicable hydrotesting permits. CONTRACTOR responsible for acquisition of
hydro-test water. Hydrostatic test pressure will be given by COMPANY prior to
test. CONTRACTOR shall conform to all applicable COMPANY standards for
hydro-testing.     •   COMPANY has acquired all required permits for boring
roads including temporary culvert permits, driveway permits and environmental
requirements. CONTRACTOR is responsible for full compliance with all permit
requirements. CONTRACTOR, if required for permit compliance, is responsible for
cleaning trucks prior to their reentry onto roads as part of their unit price in
Subpart A. CONTRACTOR is responsible for any and all damage payments and/or
penalties/fines levied for non-compliance with permit restrictions.

Exhibit C
Page 15 of 20

 



--------------------------------------------------------------------------------



 



    Hydrostatic Testing

  •   COMPANY will provide a hydrostatic test plan. CONTRACTOR shall be
responsible for developing a detailed water use plan. Profile drawings will be
provided by COMPANY to show a breakdown of individual hydrostatic test sections,
locations of pressure recording devices, minimum and maximum test pressures and
approximate required gallons of test water. CONTRACTOR will provide COMPANY a
detailed test plan for each section a minimum of 4 weeks prior to start of any
hydrostatic testing activities.     •   CONTRACTOR shall be responsible for
providing 3rd party testing services as required.     •   CONTRACTOR shall
provide all required test heads, valves, fittings, calibrated recorders,
enclosures and hydrostatic test documentation required to hydrostatically test
all piping for a minimum of 8 hours. All temporary piping shall be secured prior
to hydro-test. This shall be detailed in your hydrostatic test procedures and
meet COMPANY specifications at a minimum. CONTRACTOR is responsible for
sub-contracting all required COMPANY-approved vendors of the required tasks
detailed above. All temporary material (piping, test heads, etc.) that
CONTRACTOR needs for hydro testing must have all data sheet information i.e.
material testing reports or any past hydro testing documentation.     •  
CONTRACTOR shall clean the pipeline, running as many pigs as necessary to remove
all free water from the pipeline. CONTRACTOR is responsible for obtaining all
required pigs, air compressors, temporary piping and frac tanks to clean the
pipeline.     •   CONTRACTOR shall remove all free water from the pipeline and
to a maximum “dust penetration” of 0.25” (one-quarter of an inch). CONTRACTOR is
responsible for proper disposal of all drying pigs utilized on job.     •  
CONTRACTOR shall furnish and run a COMPANY-approved geometry/caliper inspection
tool after completion of hydro-test. Tool shall have defect location
capabilities and the ability to find any significant internal diameter reduction
greater than 1.5% of the outside diameter of the pipe. CONTRACTOR shall furnish
all equipment and material needed to run caliper tools including temporary
traps, valves, piping and air compressors. CONTRACTOR shall use services of
Precision Pigging, Enduro or TDW.

    Environmental

  •   CONTRACTOR shall maintain and remove temporary erosion and sediment
controls measures as required by COMPANY Representative and/or the Contract
Documents.

Exhibit C
Page 16 of 20

 



--------------------------------------------------------------------------------



 



4.0   LABOR, MATERIALS AND EQUIPMENT

  4.1   MATERIALS SUPPLIED BY COMPANY:         All materials physically entering
into and retained as part of the completed Work, except such materials that may
be so classified as CONTRACTOR-furnished materials (as noted herein) that the
CONTRACTOR must furnish at its own expense. The COMPANY-furnished materials will
include the following:

  w   Line Pipe, FBE coated     w   HDD/Bore Pipe, FBE coated and coated with
ARO (Road Bore/HDD)     w   Transition Pipe     w   Welders test pipe     w  
Induction bends     w   Pre-Fabricated Assemblies: Launcher, Receiver, Mainline
Block Valves     w   Signs for pipeline warning signs     w   Pipeline supports
    w   All materials identified on drawings including: valves, flanges, stud
bolts, gaskets and fittings for new piping

      All line pipe will be supplied in approximately 80’ lengths.         All
Bore/HDD pipe will be supplied in approximately 80’ lengths.         Some
COMPANY-provided materials, excluding pipe, will be shipped directly from the
vendors to the CONTRACTOR’S secure yard in the vicinity of the project. The
CONTRACTOR will notify COMPANY when its secure yard is ready to receive and
unload materials from the vendors.         COMPANY will furnish the following:

  •   Line Pipe:

  o   36.000” O.D. x 0.500” W.T., X-70, coated with 14-16 mils of FBE
approximate eighty (80) foot lengths (average 76’).     o   42.000” O.D. x
0.500” W.T., X-70, coated with 14-16 mils of FBE approximate eighty (80) foot
lengths (average 76’).     o   42.000” O.D. x 0.600” W.T., X-70, coated with
14-16 mils of FBE approximate eighty (80) foot lengths (average 76’).

  •   HDD/Bore Pipe:

  o   36.000” O.D. x 0.688” W.T., X-70 and coated with 14-16 mils of FBE and 30
mils of an Abrasive Resistant Overlay (ARO) in approximate eighty (80) foot
lengths (average 76’).     o   42.000” O.D. x 0.720” W.T., X-70 and coated with
14-16 mils of FBE and 30 mils of an Abrasive Resistant Overlay (ARO) in
approximate eighty (80) foot lengths (average 76’).

  •   Induction Bends     •   Transition Pipe

Exhibit C
Page 17 of 20

 



--------------------------------------------------------------------------------



 



  •   Radiographic Inspection: All Radiographic Inspection Non-Destructive
Examination services will be provided by the COMPANY. CONTRACTOR shall notify
COMPANY Representative 48 hours prior to the time that NDE services will be
required. All welds shall undergo 100% girth weld inspection.     •   ROW:
COMPANY will supply a construction right-of-way as detailed in Section 1.3.

  4.2   CONTRACTOR SHALL FURNISH:         All machinery, tools, transportation,
labor, and supervision necessary to complete the Work; all incidental and/or
expendable material necessary to complete the Work (excluding materials
specifically listed as being furnished by the COMPANY herein). Major items to be
furnished by the CONTRACTOR shall include but not be limited to:

  w   Secured) yard for COMPANY-supplied materials, excluding pipe.     w  
Secured yard for CONTRACTOR’S equipment and personnel.     w   Welding
electrodes and welding materials.     w   Materials for hydrostatic testing,
including test headers, pumps, compressors, deadweight, 24 hour recording
pressure and temperature chart gauges, all piping, hoses, connectors, etc. to
fill and dewater test assemblies and pipeline.     w   Concrete materials,
forms, reinforcing rod, and wire mesh.     w   Sandblasting equipment and
materials including sand.     w   All other material necessary to complete the
Work as may be called for elsewhere in this contract, the attached
specifications and drawings, other than and except material to be furnished by
Company as expressly stated herein.

  4.3   CONTRACTOR AGREES:

  •   That all equipment used by CONTRACTOR shall be in sound and good working
order.     •   That CONTRACTOR shall furnish additional equivalent equipment if
the prompt completion of the Work shall be required.     •   That CONTRACTOR
shall procure all hauling permits required for its operation.     •   That
CONTRACTOR shall monitor the inventory of COMPANY-supplied materials with the
same degree of care and attention as it uses to monitor its own inventory of
materials and that CONTRACTOR shall advise COMPANY of any additional materials
that will be required. Any lost time due to CONTRACTOR’s failure to timely
notify COMPANY of anticipated material shortage shall be the CONTRACTOR’S
responsibility.

Exhibit C
Page 18 of 20

 



--------------------------------------------------------------------------------



 



  4.4   CUSTODY AND RESPONSIBILITY OF MATERIALS         CONTRACTOR shall be
solely responsible for the material after receiving custody thereof. Any
materials lost, stolen, or damaged while in CONTRACTOR’s custody are chargeable
to CONTRACTOR.

5.0   PROJECT TIMING

  5.1   COMMENCEMENT OF WORK         CONTRACTOR agrees to Commence Work (as
defined below) hereunder when notified by COMPANY. COMPANY will endeavor to
notify CONTRACTOR at least one week prior to the commencement date.         At
this time, COMPANY anticipates a construction commencement date of May 1, 2009.
        The term “Commence Work” shall mean the placing at the Work site of the
necessary equipment, tools and supplying adequate supervising and construction
personnel as is necessary for substantial initiation of Work.     5.2  
PROSECUTION AND COMPLETION OF WORK         CONTRACTOR shall, after commencement
of Work, prosecute the Work with due diligence, and shall not neglect or
discontinue the Work at any time.         A required in Mechanical Completion
date of December 31, 2009 has been established in the Special Provisions to the
Contract. As such, the Work shall be conducted in such a manner and with such
machinery, equipment, tools labor and supervision as is deemed necessary and
sufficient to insure completion thereof in accordance with the following
construction schedule         The CONTRACTOR shall perform all Work in a
thorough workmanlike and substantial manner in accordance with accepted industry
and COMPANY Standards and with the utmost regard for safety of life and
property.

    The Work shall be performed in full compliance and in accordance with the
Documents and in full compliance with all governmental, environmental and other
regulatory authorities having jurisdiction over the Work.

For the purpose of payment, COMPANY shall measure the quantity for each unit to
be paid and the COMPANY’s determination shall be final.
Exhibit C
Page 19 of 20

 



--------------------------------------------------------------------------------



 



For the purposes of payment, there will be no amount(s) paid for waste, nor any
amount(s) paid for unauthorized or unapproved Work.

    The prices listed in the Unit Price Summary include any sales taxes on
materials, supplies, equipment or services. CONTRACTOR shall, where applicable,
for information purposes only, separately list on its invoice(s) or payment
schedules to COMPANY any and all valid sales and use taxes on materials,
supplies, equipment or services to be provided hereunder.       The prices
listed in the Unit Price Summary shall cover and include all of CONTRACTOR’s
charges to COMPANY’s account for the construction and installation of the Work
to be performed by Bidder under the terms hereof, whether or not specifically
enumerated in this paragraph, and shall cover and include all overhead,
supervision, labor, use of equipment furnished, and all other costs and expenses
incurred by the CONTRACTOR in the performance of said Work.       CONTRACTOR
certifies that it has examined and is familiar with the Documents and that it
understands that COMPANY will not be responsible for any errors or omissions on
CONTRACTOR’s part in reading or interpreting the Documents.

Exhibit C
Page 20 of 20

 